Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement is entered into and dated as of April 11,
2012 (this “Agreement”), by and among Dialogic Inc., a Delaware corporation with
offices located at 1504 McCarthy Boulevard Milpitas, California 95035-7405 (the
“Company”) and the purchasers identified on the Schedule of Purchasers attached
hereto (each, a “Purchaser” and, together, the “Purchasers”). Capitalized terms
not defined below shall have the meaning as set forth in Section 1.1.

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. The Company has authorized a new series of special voting preferred stock of
the Company designated as Series D-1 Preferred Stock, $0.001 par value, the
terms of which are set forth in the certificate of designations for such series
of preferred stock (the “Certificate of Designations”) in the form attached
hereto as Exhibit A (together with any shares of preferred stock issued in
replacement thereof in accordance with the terms of the Certificate of
Designations, the “Series D-1 Preferred Stock”).

C. The Company has authorized a new series of convertible promissory notes of
the Company, in the form attached hereto as Exhibit B (collectively, the
“Notes”), convertible into shares of Common Stock (as converted, collectively,
the “Conversion Shares”), in accordance with the terms of the Notes.

D. Each Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) the aggregate number of
shares of Common Stock set forth opposite such Purchaser’s name in column (3) on
the Schedule of Purchasers (such aggregate number of shares of Common Stock
issued to all Purchasers, the “Common Shares”), (ii) an aggregate principal
amount of Notes set forth opposite such Purchaser’s name in column (4) on the
Schedule of Purchasers, and (iii) the aggregate number of shares of Series D-1
Preferred Stock set forth opposite such Purchaser’s name in column (5) on the
Schedule of Purchasers (such aggregate number of shares of Series D-1 Preferred
Stock issued to all Purchasers who receive Series D-1 Preferred Stock, the
“Preferred Shares”).

E. At the Closing, the parties hereto shall execute and deliver a Registration
Rights Agreement, in the form attached hereto as Exhibit C (the “Registration
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities under the
Securities Act, the rules and regulations promulgated thereunder and applicable
state securities laws.

F. The Common Shares, the Preferred Shares, the Notes and the Conversion Shares
are collectively referred to herein as the “Securities.”



--------------------------------------------------------------------------------

G. On October 1, 2010, the Company, certain of the Purchasers (the “Loan
Purchasers”) and certain other lenders (the “Other Lenders”) entered into that
certain Second Amended and Restated Credit Agreement (as amended, restated,
substituted and modified from time to time, the “Existing Credit Agreement”).

H. On March 22, 2012, the Loan Purchasers amended and restated the Existing
Credit Agreement, in the form attached hereto as Exhibit D (as amended by the
First Amendment dated as of the date hereof and as otherwise amended, restated,
substituted and modified from time to time, the “Credit Agreement”), and the
Loan Purchasers have agreed to apply to the payment of the Purchase Price of the
Securities being purchased by such Loan Purchaser hereunder (i) such portion of
the outstanding principal amount of the Loans (as defined in the Credit
Agreement) as set forth opposite such Purchaser’s name in column (6) on the
Schedule of Purchasers (the “Applied Principal Amount”), (ii) such portion of
the outstanding principal amount of the Loans which represented the Existing
Accrued Interest (as defined in the Credit Agreement) that was capitalized and
added to the outstanding principal amount of the Loans pursuant to the Credit
Agreement as set forth opposite such Purchaser’s name in column (7) on the
Schedule of Purchasers (the “Applied Interest Amount”), and (iii) such portion
of the outstanding prepayment premium on the Applied Principal Amount as set
forth opposite such Purchaser’s name in column (8) on the Schedule of Purchasers
(the “Applied Premium Amount”).

I. The Company, Dialogic and each of the Purchasers that is a party to its
respective loan agreement with Dialogic listed on the Schedule of Loan
Agreements, and that has provided certain loans to the Company pursuant to such
loan agreement, have agreed to apply to the payment of the Purchase Price of the
securities being purchased by such Purchasers hereunder (i) such portion of the
outstanding principal amount of the loans under its respective loan agreement as
set forth opposite such Purchaser’s name in column (10) on the Schedule of
Purchasers (the “Stockholder’s Applied Principal Amount”), and (ii) such portion
of the amount of accrued and unpaid interest on such loans under such respective
loan agreements as set forth opposite such Purchaser’s name in column (11) on
the Schedule of Purchasers (the “Stockholder’s Applied Interest Amount”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings set forth in this Section 1.1:

“8-K Filing” is defined in Section 4.6.

 

- 2 -



--------------------------------------------------------------------------------

“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person, as such terms are used in and construed
under Rule 144 promulgated under the Securities Act. Without limiting the
foregoing with respect to a Purchaser, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

“Agreement” is defined in the Preamble hereto.

“Applicable Law” means all laws, rules and regulations applicable to a Person,
its Property or a transaction, as the case may be, including but not limited to,
all applicable common law principles and all provisions of all applicable
Canadian and United States federal, provincial, state, local and foreign
constitutions, treatises, codes, statutes, rules, regulations, orders and
ordinances of any Governmental Authority; and writs, orders, judgments,
injunctions and decrees of all courts and arbitrators.

“Applied Interest Amount” is defined in the Recitals.

“Applied Premium Amount” is defined in the Recitals.

“Applied Principal Amount” is defined in the Recitals.

“Available Undersubscription Amount” is defined in Section 4.8(a)(ii).

“Basic Amount” is defined in Section 4.8(a)(i).

“BHCA” is defined in Section 3.1(ss).

“Bloomberg” means Bloomberg, L.P.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Buy-In Price” is defined in Section 4.1(d).

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Cash Amount” is defined in Section 2.4.

“Certificate of Designations” is defined in the Recitals.

“Closing” is defined in Section 2.2.

“Closing Date” is defined in Section 2.2.

 

- 3 -



--------------------------------------------------------------------------------

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Trading Market, as reported by Bloomberg,
or, if the Trading Market begins to operate on an extended hours basis and does
not designate the closing trade price, then the last trade price of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the OTC Link or “pink sheets” by
OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Commission” is defined in the Recitals.

“Common Shares” is defined in the Recitals.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or converted.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Company” is defined in the Preamble hereto.

“Company Intellectual Property” means all Intellectual Property Rights used in
or necessary for the conduct of the business of the Company or any of its
Subsidiaries, or owned or licensed for use in connection with, or reasonably
deemed necessary in the conduct of, the business of the Company or any of its
Subsidiaries.

“Company-Owned IP Rights” means the Company Intellectual Property that the
Company or any of its Subsidiaries owns.

“Company Technology” shall mean all Technology used in or necessary for the
conduct of the business of the Company or any of its Subsidiaries or owned or
licensed for use in connection with the business of the Company or any of its
Subsidiaries.

“Company Websites” is defined in Section 3.1(q)(xii).

 

- 4 -



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Contract” shall mean any Contract: (a) to which the Company or any of the
Subsidiaries is a party; (b) by which the Company or any of the Subsidiaries or
any Company Intellectual Property or any other asset of the Company or any of
the Subsidiaries is or may become bound or under which the Company or any of the
Subsidiaries has, or may become subject to, any obligation; or (c) under which
the Company or any of the Subsidiaries has or may acquire any right or interest.
For the avoidance of doubt, end user license agreements constitute Contracts to
the extent not overridden by other signed Contracts.

“Contractual Obligation”, as applied to any Person, means any provision of any
security (as defined in the next sentence) issued by that Person or of any
material indenture, mortgage, deed of trust, contract, undertaking, agreement or
other instrument to which that Person is a party or by which it or any of its
Properties is bound or to which it or any of its Properties is subject. For the
purposes of this definition, “securities” means any stock, shares, partnership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated, certificated or uncertificated, or otherwise, or in
general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Conversion Shares” is defined in the Recitals.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

“Credit Agreement” is defined in the Recitals.

“Dialogic” means Dialogic Corporation.

“DTC” is defined in Section 4.1(b).

“Eligible Market” means any of The New York Stock Exchange, Inc., the NYSE Amex
Equities, the NASDAQ Global Select Market, the NASDAQ Capital Market or the
Trading Market.

“Employee” means any current officer, director, consultant, employee,
independent contractor, agent and other Person who renders services to the
Company or any of its Subsidiaries.

 

- 5 -



--------------------------------------------------------------------------------

“Employee Benefit Plan” means (i) any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not such plan is subject to ERISA) which is or
was maintained or contributed to by any of the Company’s U.S. Subsidiaries and
(ii) any Employee Program set forth on Schedule 3.1(m)(vii).

“Employee Program” means any employee benefit arrangement maintained or
contributed to by the Company or any of its Subsidiaries which is (i) the
portion of any employment or consulting agreement which provide employee
benefits; (ii) an arrangement providing for insurance coverage or workers’
compensation benefits; (iii) an incentive bonus or deferred bonus arrangement;
(iv) a stock purchase or stock option arrangement, including any employee stock
ownership plan; (v) a death benefit arrangement; (vi) an arrangement providing
termination allowance, salary continuation, severance, retention compensation or
similar benefits; (vii) a change in control agreement; (viii) an equity
compensation or profit-sharing plan (ix) a deferred compensation plan; (x) an
employee relocation, a tuition reimbursement, psychiatric or other counseling,
dependent care assistance, or legal assistance plan or arrangement; (xi) a
fringe benefit arrangement (cash or non-cash); (xii) a holiday or vacation plan
or policy; (xiii) any welfare, hospitalization, health, medical, vision, dental
plan; or (xiv) any other compensation policy or practice.

“Environmental Laws” is defined in Section 3.1(ff)(i).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of a
Person or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of such Person or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Subsidiary and with respect to liabilities arising after such
period for which such Person or such Subsidiary could be liable under the Code
or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a

 

- 6 -



--------------------------------------------------------------------------------

Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (x) the imposition of a Lien
pursuant to Section 436(f)(1) or 430 of the Code or pursuant to ERISA with
respect to any Pension Plan.

“Evaluation Date” is defined in Section 3.1(t).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Stock” means any Common Stock issued or issuable (i) upon the
conversion of any Convertible Securities or Options outstanding as of the date
hereof, pursuant to the terms of such Convertible Securities or Options, as
applicable, as of the date hereof, (ii) as a stock dividend distributed pro rata
to all holders of Common Stock, (iii) to employees, officers, directors or
consultants of the Company pursuant to the Management Pool, (iv) Options (and
the issuance of Common Stock upon exercise thereof) or restricted stock of the
Company to employees, officers, directors or consultants of the Company pursuant
to a stock option plan, restricted stock agreement or other incentive stock plan
or pursuant to any employee benefit plan, in each case as in effect on the
Closing Date or as approved by the Board of Directors subsequent to the Closing
Date, (v) in a firm commitment underwritten public offering pursuant to an
effective registration statement under the Securities Act, which results in
aggregate cash proceeds to the Company of not less than $40,000,000 (net of
underwriting discounts and commissions), (vi) to financial institutions solely
in connection with commercial credit

 

- 7 -



--------------------------------------------------------------------------------

arrangements approved by the Board of Directors, (vii) pursuant to acquisitions
or strategic transactions (including without limitation, joint ventures,
technology licensing or development activities) approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities for the
purpose of raising capital or to an entity whose primary business is investing
in securities, and (viii) upon conversion of the Notes.

“Existing Credit Agreement” is defined in the Recitals.

“Federal Reserve” is defined in Section 3.1(ss).

“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Subsidiaries that is mandated or governed by any law, rule or regulation
of any Government Authority other than the United States of America, any state
thereof or any other political subdivision thereof.

“GAAP” is defined in Section 3.1(h).

“Governmental Authority” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
commissioner, bureau, tribunal, instrumentality, official, ministry, fund,
foundation, center, organization, board, unit, body or Person and any court or
other tribunal); or (d) regulatory or self-regulatory organization (including
the Trading Market).

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with

 

- 8 -



--------------------------------------------------------------------------------

generally accepted accounting principles) (other than trade payables entered
into in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
Technology, Software, and Trade Secrets.

“Intellectual Property Rights” means all of the rights arising from or in
respect of the following, whether protected, created or arising under the
Applicable Laws of Canada, the United States of America or any foreign
jurisdiction: (a) patents, inventions (whether patentable or unpatentable and
whether or not reduced to practice), invention disclosures, development, patent
applications, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof; (b) trademarks, service marks,
trade names (whether registered or unregistered), service names, industrial
designs, brand names, brand marks, trade dress rights, Internet domain names,
identifying symbols, logos, emblems, signs or insignia, and including all
goodwill associated with the foregoing; (c) copyrights, whether registered or
unregistered (including copyrights in computer Software programs), mask work
rights and registrations and applications therefore; (d) Trade Secrets; and
(e) all applications, registrations and permits related to any of the foregoing
clauses (a) through (d).

“Irrevocable Transfer Agent Instructions” is defined in Section 4.1(b).

“Knowledge” or “Knowledge of the Company” of a particular fact or other matter
means the actual knowledge of any executive officer or director of the Company
or any of its Subsidiaries.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement, Capital Lease or Synthetic Lease, upon
or with respect to any Property of such

 

- 9 -



--------------------------------------------------------------------------------

Person (including in the case of stock, stockholder agreements, voting trust
agreements and all similar arrangements) or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan Documents” is defined in the Credit Agreement.

“Loan Purchasers” is defined in the Recitals.

“Loans” is defined in the Credit Agreement.

“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, or any other expenses of litigation or
other Proceedings or of any default or assessment).

“Management Pool” means the management incentive plan of the Company to be
established as promptly as practicable after the Closing which shall provide for
the issuance of Options and/or restricted stock of the Company on terms
reasonable satisfactory to the Required Holders.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, condition (financial or otherwise), assets, liabilities,
management, performance, properties or prospects (as such prospects are then
contemplated by the Company’s Board of Directors) of the Company and its
Subsidiaries taken as a whole, or (b) the ability of the Company and or any of
its Subsidiaries to perform its obligations under this Agreement or any other
Transaction Document to which it is a party, or (c) the validity or
enforceability of this Agreement or any other Transaction Document.

“Material Contract” means any of (i) this Agreement, (ii) the other
Transactional Documents and (iii) any (A) Contractual Obligations not made in
the ordinary course of business, or involving a commitment to pay an amount, by
the Company or any of its Subsidiaries in excess of $500,000 in any twelve-month
period following the Closing Date (whether or not in the ordinary course of
business) or where the Company or any of its Subsidiaries actually paid in
excess of $500,000 during the twelve month period preceding the Closing Date;
(B) Contractual Obligations for a partnership or a joint venture or for the
acquisition, sale or lease of any assets or capital stock or other equity
interests of the Company, its Subsidiaries or any other Person or involving a
sharing of profits; (C) mortgage, pledge, hypothec, conditional sales contract,
security agreement, factoring agreement or other similar Contractual Obligations
with respect to any tangible and/or intangible personal property of the Company
or its Subsidiaries (other than in connection with trade payables incurred in
the ordinary course of business); (D) loan agreement, credit agreement,
promissory note, guarantee, subordination agreement, letter of credit or any
other similar type of Contractual Obligations (other than the Credit Agreement
in connection with trade payables incurred in the ordinary course of business);
(E) Contractual Obligations with any Government Authority other than in

 

- 10 -



--------------------------------------------------------------------------------

the ordinary course of business; (F) Contractual Obligations which contain any
provision that may terminate such contract or require payments to be made by the
Company or any of its Subsidiaries upon or following a “change of control”, if
such terminations or payments under such Contractual Obligations could
individually or in the aggregate have a Material Adverse Effect; (G) Contractual
Obligation with respect to Hazardous Materials Activity; or (H) material binding
commitment or agreement to enter into any of the foregoing types of agreements.

“Maximum Rate” is defined in Section 6.17.

“Multiemployer Plan” means any employee benefit plan (as defined in Section 3(3)
of ERISA) to which the Company, or any of its ERISA Affiliates, makes
contributions or has any liability and that is a “multiemployer plan” as defined
in Section 3(37) of ERISA.

“New Directors” is defined in Section 5.1(m).

“Notes” is defined in the Recitals.

“Notice of Acceptance” is defined in Section 4.8(a)(ii).

“Offer” is defined in Section 4.8(a)(i).

“Offered Securities” is defined in Section 4.8(a)(i).

“Options” means any rights, warrants or options to, directly or indirectly,
subscribe for or purchase Common Stock or Convertible Securities.

“Other Lenders” is defined in the Recitals.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA), other than a Multiemployer Plan, that is or was maintained or
contributed to by the Company or its ERISA Affiliates and that is subject to
Section 412 of the Code or Section 302 of ERISA.

“Permitted Liens” means any Lien permitted pursuant to the Working Capital
Facility and the Senior Facility.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” is defined in Section 6.2.

“Preferred Shares” is defined in the Recitals.

 

- 11 -



--------------------------------------------------------------------------------

“Principal Stockholders” is defined in Section 3.1(zz).

“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened in
writing.

“Property” or “Properties” means, unless otherwise specifically limited, real,
personal or mixed assets or property of any kind, tangible or intangible, choate
or inchoate.

“Proxy Materials” means the proxy statement with respect to the Resolutions and
any exhibits or attachments thereto, together with any amendments or
modifications thereto, required under the Exchange Act to be transmitted to
stockholders of the Company and filed with the Commission in connection with the
Meeting to approve the Resolutions.

“Purchase Price” is defined in Section 2.3.

“Purchasers” is defined in the Preamble hereto.

“Refused Securities” is defined in Section 4.8(a)(iii).

“Registrable Securities” is defined in the Registration Rights Agreement.

“Registration Rights Agreement” is defined in the Recitals.

“Registration Statement” has the meaning as set forth in the Registration Rights
Agreement.

“Regulation D” is defined in the Recitals.

“Related Person” is defined in Section 4.11.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Resolutions” is defined in Section 4.14.

“Required Approvals” is defined in Section 3.1(e).

“Required Delivery Date” is defined in Section 4.1(c).

“Required Holders” means the Purchasers holding at least a majority of the
Common Shares and shares issuable upon conversion of all then outstanding Notes,
without regard to any limitations or conditions on the conversion of the Notes
set forth therein.

 

- 12 -



--------------------------------------------------------------------------------

“Rule 144” is defined in Section 3.2(h).

“SEC Reports” is defined in Section 3.1(h).

“Securities” is defined in the Recitals.

“Securities Act” is defined in the Recitals.

“Senior Facility” means the credit facility established pursuant to the Loan
Documents and the credit facility established pursuant to a certain Credit
Agreement dated as of March 5, 2008, as amended, among Dialogic Corporation,
Dialogic Inc., Wells Fargo Foothill Canada ULC, as administrative agent, and the
lenders from time to time party thereto, or any replacement facilities
reasonably acceptable to the Required Holders.

“Series D-1 Preferred Stock” is defined in the Recitals.

“Short Sales” is defined in Section 3.2(i).

“Software” means computer programs, including any and all software
implementation of algorithms, models and methodologies whether in source code,
object code or other form, databases and compilations, including any and all
data and collections of data, descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing and all
documentation, including user manuals and training materials related to any of
the foregoing.

“Source Code” is defined in Section 3.1(q)(ix).

“Stockholder Approval” is defined in Section 4.14.

“Stockholder Approval Date” is defined in Section 4.14.

“Stockholder Meeting” is defined in Section 4.14.

“Stockholder Meeting Deadline” is defined in Section 4.14.

“Stockholder’s Applied Interest Amount” is defined in the Recitals.

“Stockholder’s Applied Principal Amount” is defined in the Recitals.

“Subsequent Placement” means any instance in which the Company or any Subsidiary
offers, sells, grants any option to purchase, or otherwise disposes of any
equity or equity equivalent securities, including without limitation any
Indebtedness convertible into or exercisable or exchangeable for Common Stock or
Common Stock Equivalents, common stock or preferred stock of the Company, Common
Stock Equivalent or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for, or is issued as a unit within, Common Stock or Common Stock
Equivalents.

 

- 13 -



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).

“Technology” means, collectively, products and services, all designs, formulas,
algorithms, procedures, techniques, ideas, know-how, Software (whether in source
code, object code or human readable form), databases and data collections,
Internet, websites and web content, tools, inventions, creations, improvements,
works of authorship, other similar materials and all recordings, graphs,
drawings, reports, analyses, other writings and any other embodiment of the
above, in any form or media, whether or not specifically listed herein, and all
related technology, documentation and other materials used in, incorporated in,
embodied in or displayed by any of the foregoing, or used or useful in the
design, development, reproduction, maintenance or modification of any of the
foregoing.

“Tennenbaum” means Tennenbaum Opportunities Partners V, LP.

“Threshold Purchaser” means any Purchaser that purchases, together with any or
all of its Affiliates, Securities hereunder for an aggregate Purchase Price of
at least $15,000,000, regardless of whether such Purchase Price is paid by a
Cash Amount, Applied Principal Amount, Applied Interest Amount, Applied Premium
Amount, Stockholder’s Applied Principal Amount or Stockholder’s Applied Interest
Amount.

“Trade Secrets” means confidential and proprietary information, or non-public
processes, designs, specifications, technology, know-how, techniques, formulas,
inventions, concepts, trade secrets, discoveries, ideas and technical data and
information.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market, or, if the Trading Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided, that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time).

 

- 14 -



--------------------------------------------------------------------------------

“Trading Market” means The NASDAQ Global Market or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the Certificate of Designations,
the Notes, the Registration Rights Agreement, the Voting Agreements, the
Indemnification Agreements, the Irrevocable Transfer Agent Instructions and any
other documents, certificates or agreements executed or delivered in connection
with the transactions contemplated hereby.

“Transaction Fees” is defined in Section 6.2.

“Transfer Agent” is defined in Section 4.1(b).

“Underlying Shares” means the shares of Common Stock issued or issuable (i) upon
conversion of the Notes, and (ii) in satisfaction of any other obligation or
right of the Company to issue shares of Common Stock pursuant to the Transaction
Documents, and in each case, any securities issued or issuable in exchange for
or in respect of such securities.

“Undersubscription Amount” is defined in Section 4.8(a)(i).

“Voting Agreement” is defined in Section 3.1(zz).

ARTICLE II.

PURCHASE AND SALE

2.1 Purchase and Sale of the Securities. Subject to the terms and conditions of
this Agreement, each Purchaser agrees, severally and not jointly, to purchase
from the Company, and the Company agrees to sell and issue to each Purchaser, at
the Closing, (i) that aggregate number of Common Shares as is set forth opposite
such Purchaser’s name in column (3) on the Schedule of Purchasers, (ii) such
aggregate principal amount of Notes as set forth opposite such Purchaser’s name
in column (4) on the Schedule of Purchasers, and (iii) that aggregate number of
Preferred Shares as is set forth opposite such Purchaser’s name in column (5) on
the Schedule of Purchasers.

2.2 Closing. The purchase and sale of the Common Shares, the Notes and the
Preferred Shares pursuant to the terms of this Agreement (the “Closing”) shall
take place at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, at 10:00 A.M. (New York City time) on the date hereof, or
at such other time and place as the Company and the Purchasers mutually agree
upon in writing (the “Closing Date”).

2.3 Purchase Price. The aggregate purchase price for the Common Shares, the
Notes and the Preferred Shares, as applicable, to be purchased by each Purchaser
(the “Purchase Price”) shall be the amount set forth opposite such Purchaser’s
name in column (12) on the Schedule of Purchasers.

 

- 15 -



--------------------------------------------------------------------------------

2.4 Form of Payment. On the Closing Date,

(a) each Purchaser shall pay its respective Purchase Price to the Company for
the Common Shares, the Notes and the Preferred Shares, as applicable, to be
issued and sold to such Purchaser at the Closing as follows: (w) in cash (the
“Cash Amount”), in the amount set forth opposite such Purchaser’s name in column
(9) of the Schedule of Purchasers, for the per share price for each Common Share
of $1.00 (as adjusted for any stock split, reverse stock split, stock dividend,
recapitalization, reclassification, combination or other similar transaction),
(x) to the extent that any or all of the Applied Principal Amount, Applied
Premium Amount, Stockholder’s Applied Principal Amount and/or Stockholder’s
Applied Interest Amount set forth opposite such Purchaser’s name in columns (6),
(8), (10) or (11) of the Schedule of Purchasers, respectively, is applied to the
payment of the Purchase Price for the purchase of Common Shares, such amount or
amounts shall be exchanged for Common Shares at a per share price of $1.00 (as
adjusted for any stock split, reverse stock split, stock dividend,
recapitalization, reclassification, combination or other similar transaction),
(y) to the extent that any or all of the Applied Interest Amount set forth
opposite such Purchaser’s name in column (7) of the Schedule of Purchasers is
applied to the payment of the Purchase Price for the purchase of Common Shares,
such amount or amounts shall be exchanged for Common Shares at a per share price
of $0.87 (as adjusted for any stock split, reverse stock split, stock dividend,
recapitalization, reclassification, combination or other similar transaction),
and (z) to the extent that any or all of the Applied Principal Amount, Applied
Interest Amount, Applied Premium Amount, Stockholder’s Applied Principal Amount
and/or Stockholder’s Applied Interest Amount set forth opposite such Purchaser’s
name in columns (6), (7), (8), (10) or (11) of the Schedule of Purchasers,
respectively, is applied to the payment of the Purchase Price for the purchase
of Notes and/or Preferred Shares, such amount or amounts shall be exchanged for
an equal principal amount of Notes or shall equal the stated value of Preferred
Shares, as the case may be; and

(b) the Company shall deliver to each Purchaser (x) the aggregate number of
Common Shares set forth opposite such Purchaser’s name in column (3) of the
Schedule of Purchasers, (y) the aggregate principal amount of Notes set forth
opposite such Purchaser’s name in column (4) of the Schedule of Purchasers, and
(z) the aggregate number of Preferred Shares set forth opposite such Purchaser’s
name in column (5) of the Schedule of Purchasers, in all cases, duly executed on
behalf of the Company and registered in the name of such Purchaser or its
designee.

2.5 Pledge. The Company is advised that each of the Purchasers GW Invest ApS
(“KonnerupCo”) and ApS KBUS 17 nr. 2101 (“JensenCo”) have pledged their
respective Notes issued by the Company pursuant to the terms of this Agreement
to Amagerbanken 2011 AS (“Amagerbanken”) including any proceeds and Conversion
Shares issued in accordance with the terms of such Notes. The Company agrees
that the certificates representing the Conversion Shares issuable to each of
KonnerupCo and JensenCo in accordance with the terms of the respective Notes
issued to KonnerupCo and JensenCo will be promptly delivered to Amagerbanken or
to such person as Amagerbanken shall direct in writing. The Company acknowledges
that it has, by execution of this Agreement, been notified of the Amagerbanken
pledge on the Notes issuable to KonnerupCo and JensenCo and the Conversion
Shares that may

 

- 16 -



--------------------------------------------------------------------------------

be issued in accordance with the terms of such Notes and undertakes to register
such pledge in the Company’s stock ledger with respect to such Conversion Shares
issued to KonnerupCo and JensenCo and to perform all such acts and execute all
such documents as may be requested by Amagerbanken in order to transfer and
perfect the pledge over the Conversion Shares issuable to KonnerupCo and
JensenCo.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof (except for such representations and
warranties that speak as of a specific date, which shall be made as of such
specific date) to each of the Purchasers that, except as set forth in the
Schedules delivered herewith:

(a) Subsidiaries. The Company does not have any Subsidiaries other than those
listed in Schedule 3.1(a). The jurisdiction of organization of each Subsidiary
is as set forth on Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company or a Subsidiary owns, directly or indirectly, all of the capital stock
of each Subsidiary free and clear of any Liens, except Permitted Liens, and all
the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation or bylaws or other organizational or charter documents. Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its respective obligations hereunder and thereunder. Other than the Required
Approvals, the execution and delivery by the Company of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereunder and thereunder have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, or its board of directors or stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the
Company, and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company, enforceable against
the Company, in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 

- 17 -



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares, the Notes, the Conversion Shares and the Preferred Shares and
the reservation for issuance of the Conversion Shares) do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, any capital stock of the Company or the Subsidiaries or the
Certificate of Designations (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority to which the Company or a
Subsidiary is subject (including, without limitation, foreign, federal and state
securities laws and regulations, assuming the correctness of the representations
and warranties made by the Purchasers herein, and the rules and regulations of
the Trading Market), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of clause (ii) or
(iii) above, as would not, reasonably be expected to have or result in,
individually or in the aggregate, a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization, permit or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
by the Company with the Commission of the Registration Statement, the filing by
the Company of a Notice of Sale of Securities on Form D with the Commission
under Regulation D, the filing of the Certificate of Designations, the obtaining
by the Company of stockholder approval of the Resolutions as contemplated by
Section 4.14 and state and applicable Blue Sky filings, the filing of any
requisite notices and/or applications(s) to the Trading Market for the issuance
and sale of the Common Shares, the Notes and Conversion Shares, and the issuance
of the Conversion Shares upon conversion of the Notes, and the listing of the
Common Shares and the Conversion Shares for trading or quotation, as the case
may be, thereon in the time and manner required and the consents, waivers,
authorizations, permits, orders, notices, filings or registrations set forth on
Schedule 3.1(e) (collectively, the “Required Approvals”). All Required Approvals
have been obtained or effected on or prior to the Closing Date, and neither the
Company nor any Subsidiary are aware of any facts or circumstances which might
prevent the Company or any Subsidiary from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
Except as set forth in Schedule 3.1 (e), the Company is not in violation of the
rules, regulations

 

- 18 -



--------------------------------------------------------------------------------

or requirements of the Trading Market and has no Knowledge of any facts or
circumstances which would reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.

(f) Issuance of the Securities. The issuance of the Common Shares, the Notes and
the Preferred Shares is duly authorized and, upon issuance in accordance with
the terms of the Transaction Documents, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, Liens and
charges with respect to the issue thereof and the Preferred Shares shall be
entitled to the rights and preferences set forth in the Certificate of
Designations. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than the maximum number of Conversion Shares
issuable upon conversion of the Notes (without regard to any limitations or
conditions on the conversion of the Notes set forth therein). Upon conversion in
accordance with the Notes, the Conversion Shares, when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, Liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock (as
set forth in the applicable organizational documents). Subject to the accuracy
of the representations and warranties of the Purchasers in this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the Securities Act.

(g) Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 210,000,000 shares, of which (i) 200,000,000 shares are
designated as shares of Common Stock, of which as of the date hereof, 31,492,308
shares are issued and outstanding, 5,492,911 shares are reserved for issuance
pursuant to the Company’s stock option and purchase plans and 2,958,265 shares
are reserved for issuance pursuant to securities (other than the aforementioned
options and the Notes) exercisable or exchangeable for, or convertible into,
Common Stock, and (ii) 10,000,000 shares are designated as shares of preferred
stock, par value $0.001 per share, of which as of the date hereof no shares are
issued and outstanding. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. To the Company’s Knowledge, except as disclosed in the SEC
Reports, no Person owns 10% or more of the Company’s issued and outstanding
shares of Common Stock (calculated based on the assumption that all Convertible
Securities, whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws). No securities of the Company or any Subsidiary are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and except as
disclosed in the SEC Reports, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities

 

- 19 -



--------------------------------------------------------------------------------

or rights convertible or exchangeable into shares of Common Stock. (i) Except as
disclosed on Schedule 3.1(g)(i), there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of the Subsidiaries or
by which the Company or any of the Subsidiaries is or may become bound;
(ii) except as disclosed on Schedule 3.1(g)(ii), there are no financing
statements securing obligations in any amounts filed in connection with the
Company or any of the Subsidiaries; (iii) there are no outstanding securities or
instruments of the Company or any of the Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of the Subsidiaries
is or may become bound to redeem a security of the Company or any of the
Subsidiaries; (iv) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (v) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement. The
issue and sale of the Securities will not obligate the Company to issue shares
of Common Stock or other securities to any Person (other than the Purchasers)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities, or to take
any other action punitive to the Company or any Subsidiary. Except as disclosed
on Schedule 3.1(g), there are no existing agreements, arrangements or
commitments relating to any shares of Common Stock that require or permit any
shares of Common Stock to be voted by or at the discretion of anyone other than
the record owner. Immediately following the Closing, the Company shall have no
Indebtedness other than Indebtedness permitted pursuant to the Working Capital
Facility and the Senior Facility.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, applications and other documents, together with any amendments
required to be made with respect thereto, required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the 12 months preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such materials)
(the foregoing materials being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. The Company made available to the Purchasers or their respective
representatives true, correct and complete copies of each of the SEC Reports not
available on the EDGAR system. As of their respective dates or to the extent
corrected by a subsequent amendment filed with the SEC prior to the date hereof,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”),

 

- 20 -



--------------------------------------------------------------------------------

except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial
(individually and in the aggregate), year-end audit adjustments and the absence
of footnotes.

(i) Taxes. Except as disclosed on Schedule 3.1(i), the Company and the
Subsidiaries have prepared and filed all income tax returns and other material
tax returns that are required to be filed, and have paid, or made provision in
accordance with GAAP for the payment of, all taxes (including any interest or
penalties thereon) that have become due pursuant to said returns or pursuant to
any assessments that have been received by the Company or the Subsidiaries. All
tax returns are true and correct in all material respects. Except as disclosed
on Schedule 3.1(i), all taxes (including any interest or penalties thereon)
shown to be due and payable by the Company or the Subsidiaries and are material
in amount have been paid or will be paid prior to the time they become
delinquent. To the Company’s Knowledge there is no liability for any tax to be
imposed upon its or any of the Subsidiaries’ properties or assets as of the date
of this Agreement for which adequate provision has not been made. Except as
disclosed on Schedule 3.1(i), no material tax returns of the Company have been
audited, and to the Company’s Knowledge, no deficiency assessment or proposed
adjustment of the Company’s or the Subsidiaries material taxes is pending. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the Code.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports or on Schedule 3.1(j), (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to have or result
in, individually or in the aggregate, a Material Adverse Effect, (ii) the
Company and the Subsidiaries have not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business and (B) liabilities not required to
be reflected in the Company’s financial statements pursuant to GAAP (including,
without limitation, the footnotes thereto) or required to be disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting or the identity of its auditors, (iv) the Company has not declared
or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) the Company and the Subsidiaries have not
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or made any material capital expenditures, individually or in
the aggregate and (vi) the Company has not issued any equity securities to any
officer, director or Affiliate, except as disclosed on Schedule 3.1(j). The
Company does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, no event, liability or development has occurred or exists
with respect to the Company or the Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws and regulations at the
time this representation is made that has not been publicly disclosed at least
one Trading Day prior to the

 

- 21 -



--------------------------------------------------------------------------------

date hereof. Except as set forth in Schedule 3.1(j), neither the Company nor, to
the Company’s Knowledge, any Affiliate of the Company (including, without
limitation, any pension plan, employee stock option plan or similar plan) has
purchased or sold any securities of the Company within the 90 days preceding the
date hereof.

(k) Litigation. Except as disclosed on Schedule 3.1(k), there is no Proceeding
pending or, to the Knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
Governmental Authority. Neither the Company nor any Subsidiary, nor, to the
Knowledge of the Company, any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Proceeding involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. Except as disclosed on Schedule 3.1(k), there
has not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(l) Labor Relations. Except as set forth in Schedule 3.1(l), no material labor
dispute exists or, to the Knowledge of the Company, is imminent with respect to
any of the employees of the Company or any Subsidiary. No collective bargaining
agreement is currently in force (except for customary national collective
bargaining agreements) or is currently being negotiated by the Company, any
Subsidiary or any other Person in respect of the business of the Company or any
Subsidiary or any of the employees of the Company or any Subsidiary. To the
Knowledge of the Company, there are no threatened or pending union organizing
activities involving any of the employees of the Company or any Subsidiary.
There is no labor strike, dispute, work slowdown or stoppage pending or
involving or, to the Knowledge of the Company, threatened against the Company or
any Subsidiary. The Company believes that its and the Subsidiaries’ relations
with their respective employees are good. No executive officer (as defined in
Rule 501(f) promulgated under the Securities Act) or other key employee of the
Company or any Subsidiary has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. To
the Company’s Knowledge, no executive officer or other key employee of the
Company or any Subsidiary is, or could reasonably be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company or any Subsidiary to any liability with respect to any
of the foregoing matters.

(m) Employee Benefit Plans.

(i) The Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA, the Code and all other applicable
requirements with respect to each

 

- 22 -



--------------------------------------------------------------------------------

Employee Benefit Plan and Employee Program, and have performed all their
obligations under each Employee Benefit Plan and Employee Program. Each Employee
Benefit Plan that is intended to qualify for favorable tax benefits is so
qualified and has received all necessary approvals or determinations to qualify
for such treatment.

(ii) No ERISA Event has occurred or is reasonably expected to occur.

(iii) Except to the extent required under Section 4980B of the Code, no Employee
Benefit Plan or Employee Program provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates.

(iv) Neither the Company nor any of its ERISA Affiliates, sponsors, maintains,
contributes to, or has any liability with respect to, any Pension Plans.

(v) Neither the Company nor any of its ERISA Affiliates, sponsors, maintains,
contributes to, or has any liability with respect to, any Multiemployer Plans.

(vi) All Foreign Plans are funded as required by Applicable Law, no failure to
make contributions has occurred with respect to any Foreign Plan sufficient to
give rise to a Lien affecting the Company or any Subsidiary under any Applicable
Laws, and all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made to the appropriate
funding agency in accordance with all Applicable Laws and the terms of each
Foreign Plan have been made.

(vii) Schedule 3.1(m)(vii) sets forth an accurate, correct and complete list of
every Employee Program which is maintained, administered, sponsored or
contributed to by the Company or any of its Subsidiaries, which covers any
current or former Employee of the Company or any of its Subsidiaries or with
respect to which an obligation of the Company or any of its Subsidiaries to make
any contribution exists. Except as set forth on Schedule 3.1(m)(vii), neither
the Company nor any of its Subsidiaries has funded or unfunded, registered or
unregistered, pension, retirement, superannuation or other Employee pension
benefits plan or retirement income arrangements.

(viii) The Company has made available to the Purchasers with respect to each
Employee Benefit Plan accurate and complete copies of (i) all written documents
comprising such Employee Benefit Plan (including amendments, individual
agreements, service agreements, trusts and other funding agreements); (ii) the
three most recent audited financial statements and reports, if any, pertaining
to such Employee Benefit Plan; (iii) the summary plan description currently in
effect and all material modifications thereto, if any, for such Employee Benefit
Plan; (iv) any employee handbook which includes a description of such Employee
Benefit Plan; and (v) any other written communications to any Employee, to the
extent that the provisions of such Employee Benefit Plan described therein
differ materially from such provisions as set forth or described in the other
information or materials furnished under this subsection (viii).

 

- 23 -



--------------------------------------------------------------------------------

(ix) Each Employee Benefit Plan has been maintained in all material respects in
accordance with its terms and with all Applicable Laws, and no failure to so
maintain any Employee Benefit Plan will result from the completion of the
transactions contemplated by this Agreement (either alone or upon the occurrence
of any additional or subsequent event or events). Neither the Company nor any of
its Subsidiaries has any unsatisfied material liability, or any unpaid material
fine, penalty or tax, with respect to any Employee Benefit Plan or any other
Employee Program. The Company has no Knowledge of any facts or circumstances
under which a material liability or a material fine, penalty or tax with respect
to any Employee Benefit Plan or any other Employee Program is reasonably likely
to be imposed on the Company or any of its Subsidiaries. There has been no
prohibited transaction under Sections 4975 or 4980 of the Code or Section 406 of
ERISA or breach of any duty under Title IV of ERISA, with respect to any
Employee Benefit Plan which could subject the Company or any of its Subsidiaries
to material liability either directly or indirectly (including, without
limitation, through any obligation of indemnification or contribution) for any
damages, penalties, taxes or any other loss or expense. The Company and its
Subsidiaries have made full and timely payment of all contributions required to
be made by it to each Employee Benefit Plan or Employee Program by the terms of
such plan or program or under Applicable Law, except that all contributions
which are so required to be made by the Company or any of its Subsidiaries to
each Employee Benefit Plan or Employee Program for any period ending prior to
the Closing, but which are not due by the date of the Closing, shall be properly
reserved or accrued in the appropriate financial statements. Except as disclosed
on Schedule 3.1(m)(ix), there have been no violations of any reporting or
disclosure requirements under any Applicable Law with respect to any Employee
Benefit Plan, including any requirement to file an annual return.

(x) No litigation or written claim (other than routine claims for benefits), and
no governmental administrative proceeding, audit or investigation, is pending
or, to the Knowledge of the Company, threatened with respect to any Employee
Benefit Plan.

(xi) All health and medical benefit coverage, and all death benefit coverage,
under each Employee Benefit Plan is provided solely through insurance. Neither
the Company nor any of its Subsidiaries has any liability with respect to any
Employee Benefit Plan which is funded wholly or partly through an insurance
policy, in the nature of a retroactive rate adjustment, a loss sharing
arrangement or any other actual or contingent liability arising from any event
occurring on or before the Closing.

(xii) No Employee or former employee of the Company or any of its Subsidiaries,
or any other individuals, shall accrue or receive additional benefits,
additional credit for service, accelerated vesting or accelerated rights to
payment of any benefit under any Employee Benefit Plan or Employee Program, or
become entitled to any severance, termination allowance or similar payments or
to the forgiveness of any indebtedness, as a result of the execution and
delivery of, or the transactions contemplated by, this Agreement (either alone
or upon any additional or subsequent event or events). Such execution and
delivery, or the occurrence of such transactions, shall not result in any
increase in the contributions required to be made to or in respect of any
Employee Benefit Plan or Employee Program.

 

- 24 -



--------------------------------------------------------------------------------

(xiii) Except for the adoption of a plan amendment which is needed to bring the
plan documents into conformity with changes required under Applicable Laws,
neither the Company nor any of its Subsidiaries is under any obligation (express
or implied) to modify any Employee Benefit Plan, or to establish any new
Employee Benefit Plan which will cover any Employee of the Company or any of its
Subsidiaries. Subject to Applicable Laws, the Company or its Subsidiaries has
expressly reserved to itself the right to amend, modify or terminate each
Employee Benefit Plan (and any service or funding agreement or arrangement for
each Employee Benefit Plan), at any time without liability or penalty to itself
(other than routine expenses). Subject to Applicable Law, no Employee Benefit
Plan requires the Company or any of its Subsidiaries to continue to employ or
use the services of any current Employee or former employee.

(xiv) The pension, medical and other employee benefit expenses for the Employee
Benefit Plans are accurately reflected in the applicable financial statements of
each of the Company and its Subsidiaries, and no material funding changes or
irregularities are reflected thereon which would cause such financial statements
to be not representative of prior fiscal years except for such changes that are
required under Applicable Laws. Except for changes or amendments required under
Applicable Laws, there has been no amendment, interpretation or announcement by
the Company or any of its Subsidiaries relating to any Employee Benefit Plan
which would increase the expense of maintaining such plan above the level of
expense incurred with respect to that plan, plus increases in the ordinary
course of business consistent with past practice, as indicated in the applicable
financial statements, for its most recent fiscal year.

(n) Compliance. Neither the Company nor any Subsidiary (i) is in violation of
any term of or in default under its certificate or articles of incorporation,
bylaws or other organizational or charter documents, the Certificate of
Designations, any other certificate of designations, preferences or rights of
any other outstanding series of preferred stock of the Company or any
Subsidiary, (ii) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (iii) is in violation of any order of any Governmental Authority, or
(iv) is in violation of any statute, rule or regulation of any Governmental
Authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety, employment and labor matters or other laws
applicable to its business; except in each case of clauses (ii), (iii) and
(iv) above as would not reasonably be expected to have or result in,
individually or in the aggregate, a Material Adverse Effect. Since October 1,
2010, (i) the Common Stock has been listed or designated for quotation on the
Trading Market, (ii) trading in the Common Stock has not been suspended by the
Commission or the Trading Market and (iii) except as set out in Schedule 3.1(n)
the Company has received no communication, written or oral, from the Commission
or the Trading Market regarding the suspension or delisting of the Common Stock
from the Trading Market.

 

- 25 -



--------------------------------------------------------------------------------

(o) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, reasonably
be expected to have or result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of Proceedings relating to
the revocation or modification of any such permit.

(p) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material in any respect to
the business of the Company and the Subsidiaries, in each case free and clear of
all Liens, except for Permitted Liens and Liens that do not materially affect
the value of such property and do not materially interfere with the use made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance in all material respects.

(q) Intellectual Property.

(i) Either the Company or one of its Subsidiaries is the sole and exclusive
owner (free and clear of all Liens other than the transactions contemplated by
the Loan Documents), of Company-Owned IP Rights, or has the relevant license to
use, each of the components of the Company Intellectual Property and Company
Technology as such components are being used by the Company and its Subsidiaries
immediately prior to the Closing Date. The copyrights, trademarks and Trade
Secrets constituting Company Intellectual Property and, to the Knowledge of the
Company, the patents constituting the Company Intellectual Property, are
sufficient for the conduct of the business of Company and its Subsidiaries as
such business is conducted immediately prior to the Closing Date. The (i) use,
practice or other commercial exploitation of the Company Intellectual Property
by the Company or any of its Subsidiaries, (ii) manufacturing, licensing,
marketing, importation, offer for sale, sale or use of the products and services
of the Company or any of its Subsidiaries and (iii) operations of the business
of the Company and its Subsidiaries immediately prior to the Closing Date, do
not infringe, constitute an unauthorized use of or misappropriate any
Intellectual Property Right of any third Person or breach any Contractual
Obligations, except for such infringements, unauthorized uses, misappropriations
or breaches, which individually or in the aggregate, would not have a Material
Adverse Effect. Other than as disclosed in Schedule 3.1(q)(i), neither the
Company nor any of its Subsidiaries is, nor during the last three years before
the Closing Date has been, a party to or the subject of any pending or, to the
Knowledge of the Company, threatened Proceeding which involves a claim
(i) against the Company, or any of its Subsidiaries, of infringement,
unauthorized use, or violation of any Intellectual Property Rights or Technology
of any Person, or challenging the ownership, use, validity or enforceability of
any Company Intellectual Property or Company Technology; or (ii) contesting the
right of the Company or any of its Subsidiaries to use, sell, exercise, license,
transfer or dispose of any Intellectual Property, or any products, processes or
materials covered thereby in

 

- 26 -



--------------------------------------------------------------------------------

any manner. To the Knowledge of the Company, there are no specific facts or
circumstances that would form the basis for any claim against the Company or any
of its Subsidiaries of infringement, unauthorized use, or violation of any
Intellectual Property Rights or rights in the Technology of any Person, or
challenging the ownership, use, validity or enforceability of any Company
Intellectual Property or Company Technology. Other than as disclosed in Schedule
3.1(q)(i), none of the Company-Owned IP Rights, or the products or services of
the Company or any of its Subsidiaries, is subject to any proceeding or
outstanding order or stipulation: (i) restricting in any manner its use,
development, manufacture, marketing, license, sale, distribution, furnishing or
disposition by the Company or any of its Subsidiaries or (ii) affecting its
validity, use or enforceability; and neither the Company nor any of its
Subsidiaries is subject to any Proceeding or outstanding order or stipulation
restricting the conduct of its business in order to accommodate Intellectual
Property Rights of a third Person.

(ii) To the Knowledge of the Company, none of the Employees are, and to the
Knowledge of the Company, no other Person (including former employees of the
Company or any of its Subsidiaries) is, infringing, violating, misappropriating,
or otherwise misusing any Company Intellectual Property. Neither the Company nor
any of its Subsidiaries has made any such written claims against any Person in
the three years prior to the Closing Date (including Employees and former
employees of the Company and any of its Subsidiaries) nor, to the Knowledge of
the Company, is there any basis for such a claim.

(iii) No Trade Secret or any other non-public proprietary information material
to the business of the Company or any of its Subsidiaries as presently conducted
and as proposed to be conducted has been authorized to be disclosed or has been
actually disclosed by the Company or any of its Subsidiaries to any Employee or
any third Person other than pursuant to a confidentiality or non-disclosure
agreement restricting the disclosure and use of the Company Intellectual
Property or Company Technology. Each of the Company and its Subsidiaries have
taken all reasonably necessary and appropriate steps to protect and preserve the
confidentiality of all Trade Secrets and any other confidential information of
such the Company and its Subsidiaries.

(iv) Schedule 3.1(q)(iv) indicates (i) which Company-Owned IP Rights have been
registered with governmental authorities and (ii) which Company-Owned IP Rights
the Company or any of its Subsidiaries have applied to register, and the
recorded owner of each registration or application. All issued patents and
registered trademarks and service marks owned by the Company or any of its
Subsidiaries are currently in compliance with all legal requirements other than
(x) any requirement that, if not satisfied, with respect to a patent would not
result in a revocation or lapse or otherwise adversely affect its
enforceability, and with regard to a trademark or service mark would not result
in a cancellation of such registration or otherwise adversely affect the use,
priority or enforceability of the trademark or service mark or (y) with respect
to any trademarks or trademark applications that the Company or any of its
Subsidiaries has decided to abandon in the ordinary course of its business.
Neither the Company nor any of its Subsidiaries has engaged in any inequitable
conduct, patent misuse or fraud, or failed to disclose material prior art, in
connection with the prosecution of any patent application owned by the Company
or any of its Subsidiaries or the enforcement or licensing of any patent owned
by the Company or any of its Subsidiaries, in a manner that would result in the
abandonment or unenforceability of such patent application or patent.

 

- 27 -



--------------------------------------------------------------------------------

(v) All current Employees and consultants of or to the Company or any of its
Subsidiaries, and all Employees and consultants of or to the Company or any of
its Subsidiaries who were employed or engaged by the Company or any of their
Subsidiaries at any time during the three year period prior to the Closing Date,
who are or were involved in the creation or preparation of Company-Owned IP
Rights or Company Technology have executed and delivered to and in favor of the
Company or any of its Subsidiaries an agreement, the form of which has been
provided to the Purchasers, regarding the protection of confidential and
proprietary information and the assignment to the Company or any of its
Subsidiaries of all Intellectual Property Rights arising from the services
performed for the Company by such persons. Neither the Company nor any of its
Subsidiaries has, in the last three years, received written notice whereby a
current or former Employee or consultant of or to the Company or any of its
Subsidiaries claims any rights in any product or work product of the Company or
any Company-Owned IP Rights or Company Technology owned by the Company or any of
its Subsidiaries.

(vi) All current consultants, independent contractors or other third parties
that created, prepared or delivered for or on behalf of the Company or any of
its Subsidiaries works (including any materials and elements created, prepared
or delivered by such parties in connection therewith) and, to the Knowledge of
the Company, all former consultants, independent contractors or other third
parties that created, prepared or delivered such works, have entered into
agreements with the Company, which agreements have been signed by each such
consultant, independent contractor and third party substantially in the form or
forms which have been provided to the Purchasers, specifying that (i) all right,
title and interest in such works (including any materials and elements created,
prepare or delivered by such parties in connection therewith) are otherwise
assigned or such parties are otherwise obligated to assign such works to the
Company without additional consideration and (ii) such parties have waived all
their non-assignable rights (including moral rights) in such works.

(vii) To the Knowledge of the Company, no Employee or former employee and no
current or former consultant or independent contractor of the Company or any of
its Subsidiaries: (i) is in material violation of any term or covenant of any
employment contract, patent disclosure agreement, invention assignment
agreement, nondisclosure agreement, non-competition agreement or any other
Contractual Obligations with any other party by virtue of such employee’s,
consultant’s or independent contractor’s being employed by, or performing
services for, the Company or such Subsidiary or using trade secrets or
proprietary information of others without permission; or (ii) has developed any
Technology or other copyrightable, patentable or otherwise proprietary work for
the Company or such Subsidiary that is subject to any Contractual Obligations
under which such consultant or independent contractor has assigned or otherwise
granted to any third party any rights (including Intellectual Property Rights)
in or to such Technology, or other copyrightable, patentable or otherwise
proprietary work.

 

- 28 -



--------------------------------------------------------------------------------

(viii) Neither the execution, delivery and performance of this Agreement or any
of the other Transaction Documents nor the consummation of the transactions
contemplated hereby and thereby, shall, in accordance with their terms, in and
of itself: (A) constitute a material breach of or default under any instrument,
license or other Contractual Obligations governing any Intellectual Property;
(B) cause the forfeiture or termination by the Company or any Subsidiary of, or
give rise to a right of forfeiture or termination of, any Intellectual Property;
or (C) materially impair the right of the Company or any Subsidiary to use,
make, market, license, sell, copy, distribute, or dispose of any Intellectual
Property or portion thereof.

(ix) With the exception of (i) certain computer source code licensed to third
parties and developed by the former subsidiary of Dialogic, Trisignal, none of
which (other than the code developed on the V34, V42bis or V90 standards) is
part of any currently shipping products of the Company, the Subsidiaries,
Dialogic and its subsidiaries, (ii) small portions of Dialogic’s source code
which Dialogic intentionally provides to developers to allow them to create
applications to work with Dialogic’s products, the broad disclosure of which to
such developers Dialogic encourages, and (iii) Project DiaStar (an open source
project sponsored by Dialogic) whereby Dialogic provides certain open source
components to open source developers and encourages such developers to develop
solutions using the Company’s technology, Schedule 3.1(q)(ix) lists all
agreements in effect immediately prior to the Closing Date pursuant to which the
Company, any of its Subsidiaries and any other party authorized to act on their
behalf has disclosed or delivered to any third party, or permitted the
disclosure or delivery to any escrow agent or other third party of, the source
code form of any Software owned or used by the Company or any of its
Subsidiaries (“Source Code”).

(x) Each of the Company and its Subsidiaries conducts the business of such
entity in compliance with all Applicable Laws and regulations regarding
encryption technology, including the import and export thereof.

(xi) Immediately prior to the Closing Date, no Software used or distributed by
the Company or any of its Subsidiaries either by itself or as part of any
product is subject to any “copyleft” or other similar obligation or condition
(including any obligation or condition under any “open source” license such as
the GNU Public License, Lesser GNU Public License or Mozilla Public License)
that does: (i) require or condition the use or distribution of such Software,
Source Code, script or product on the disclosure, licensing or distribution of
any Source Code for any portion of such Software, Source Code or script; or
(ii) otherwise impose any limitation, restriction or condition on the right or
ability of the Company or any of its Subsidiaries to use or distribute any
Software, Source Code, script or product.

(xii) The privacy policy or policies of the Company and each of its Subsidiaries
are set forth on the Company Websites (as defined below) of each such entity.
The privacy practices of the Company and each such Subsidiary conform, and at
all times during the past three years have conformed, and their use, license,
sublicense and sale of any personally identifiable information collected from
users at all Internet websites owned, maintained or operated by the Company and
its Subsidiaries (collectively, the “Company Websites”) have

 

- 29 -



--------------------------------------------------------------------------------

complied, in all material respects to the privacy policies of such entities. The
Company and each of its Subsidiaries have complied in all material respects with
all contractual obligations and Applicable Law relating to (i) the privacy of
users of the products and services of the Company and its Subsidiaries and all
Company Websites, and (ii) the collection, storage and transfer of any
personally identifiable information collected by the Company, and of its
Subsidiaries or by third parties having authorized access to the books and
records of the Company or its Subsidiaries. Each of the Company Websites and all
materials distributed or marketed by the Company or any of its Subsidiaries have
at all times during the past three years made all disclosures to users or
customers required by Applicable Law, and none of such disclosures made or
contained in any Company Website or in any such materials are in violation of
any Applicable Law. No claims have been asserted to, or to the Knowledge of the
Company, have been threatened in writing against the Company or any of its
Subsidiaries by any Person alleging a violation of such Person’s privacy,
personal or confidentiality rights under the privacy policies of the Company or
any of its Subsidiaries.

(r) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonably prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has been refused any insurance coverage sought or applied for since October 1,
2010 and neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business on terms consistent with the market for the
Company’s and such Subsidiaries’ respective lines of business.

(s) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or on Schedule 3.1(s), none of the officers or directors of the Company
or any Subsidiary and, to the Knowledge of the Company, none of the employees of
the Company or any Subsidiary and none of the members of the immediate family of
any officer, director or employee of the Company or any Subsidiary is presently
a party to any transaction or agreement (other than the Voting Agreements) with
the Company or any Subsidiary (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director, such employee or such immediate family member or, to the
Knowledge of the Company, any entity in which any officer, director, any such
employee or any such immediate family member has a substantial interest or is an
officer, director, trustee or partner.

(t) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable

 

- 30 -



--------------------------------------------------------------------------------

intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Except as set forth on Schedule 3.1(t), since the Evaluation
Date, there have been no changes in the Company’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. Except as set forth on Schedule
3.1(t), neither the Company nor any of the Subsidiaries have received any notice
or correspondence from any accountant or other Person relating to any potential
material weakness or significant deficiency in any part of the internal controls
over financial reporting of the Company or any Subsidiary.

(u) Solvency. Since October 1, 2010 neither the Company nor any Subsidiary has
taken any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any Knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual Knowledge of any fact which would reasonably lead a
creditor to do so. The Company believes that, based on the financial condition
of the Company immediately following the Closing Date, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. Following the Closing Date, the
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its Indebtedness).

(v) Certain Fees. Except as set forth in Schedule 3.1(v), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or

 

- 31 -



--------------------------------------------------------------------------------

commissions owed by a Purchaser pursuant to written agreements executed by such
Purchaser which fees or commissions shall be the sole responsibility of such
Purchaser) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement. The Company shall indemnify and hold harmless the Purchasers,
their employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney’s fees) and expenses suffered in respect of
any such claimed or existing fees, as such fees and expenses are incurred.

(w) Private Placement; No Integrated Offering; No General Solicitation. Assuming
the accuracy of each Purchaser’s representations and warranties set forth in
Section 3.2(c)-(f), (i) no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents, and (ii) the issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2, neither the Company, the Subsidiaries, any of their
respective affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would require registration
of the issuance of any of the Securities under the Securities Act, whether
through integration with prior offerings or otherwise, or cause this offering of
the Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of Trading Market. None of the Company, the
Subsidiaries, their respective affiliates nor any Person acting on their behalf
will take any action or steps that would require registration of the issuance of
any of the Securities under the Securities Act or cause the offering of any of
the Securities to be integrated with other offerings of securities of the
Company. Neither the Company, the Subsidiaries nor their affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.

(x) Listing and Maintenance Requirements. Except as disclosed on Schedule
3.1(x), the Company has not, since October 1, 2010, received notice (written or
oral) from any Eligible Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Eligible Market.

(y) Registration Rights. Except as set forth in Schedule 3.1(y), other than the
registration rights granted to each of the Purchasers pursuant to the
Registration Rights Agreement, the Company has not granted or agreed to grant to
any Person any rights (including “piggy back” registration rights) to have any
securities of the Company registered with the Commission or any other
Governmental Authority that have not been satisfied.

(z) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, interested stockholder, business combination, poison
pill (including any

 

- 32 -



--------------------------------------------------------------------------------

distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents or the laws of its jurisdiction of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any Subsidiary.

(aa) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Purchaser is
(i) an officer or director of the Company or any Subsidiary, (ii) an “affiliate”
(as defined in Rule 144) of the Company or any Subsidiary or (iii) to its
Knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Exchange Act). The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any Subsidiary (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by any Purchaser or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Purchaser’s
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s and each Subsidiary’s decision to enter into the Transaction
Documents to which it is a party has been based solely on the independent
evaluation of the Company and its representatives. The Company further
acknowledges that no Purchaser has made any promises or commitments other than
as set forth in this Agreement, including any promises or commitments for any
additional investment by any such Purchaser in the Company.

(bb) Investment Company. The Company is not, and upon consummation of the sale
of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(cc) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with all applicable requirements of the Sarbanes-Oxley Act of 2002 and all
applicable rules and regulations promulgated by the Commission thereunder in
effect as of the date of this Agreement.

(dd) Material Contracts.

(i) Each of the Material Contracts is valid, binding and enforceable against the
Company or the applicable Subsidiary in accordance with its terms, subject to

 

- 33 -



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), and there is no
material default under any Material Contract by the Company, its Subsidiaries
or, to the Knowledge of the Company, by any other party thereto, and to the
Knowledge of the Company, no event has occurred that with the lapse of time or
the giving of notice or both would constitute a material default thereunder.

(ii) No previous or current party to any Material Contract has given written
notice to the Company or any of its Subsidiaries of, or made a claim with
respect to, any breach or default thereunder that would have a Material Adverse
Effect that has not been cured and the Company has no Knowledge of any notice
of, or claim with respect to, any such breach or default that has not been
cured.

(ee) Suppliers and Customers. Since October 1, 2010 none of the Company’s or any
Subsidiaries’ suppliers, vendors, customers or lenders has: (i) terminated or
cancelled a Material Contract except where such Material Contract terminated in
accordance with its own termination or expiration provisions; (ii) threatened or
demanded in writing to terminate or limit in any material way a Material
Contract; or (iii) expressed dissatisfaction, in writing to the Company or any
Subsidiary, with the performance of the Company or any Subsidiary with respect
to a Material Contract. The Company has provided to the Purchasers a list of the
10 largest suppliers and 10 largest customers of the Company and the
Subsidiaries as of the date hereof, based on the dollar amount of sales for the
period from January 1, 2011 through December 31, 2011.

(ff) Environmental Matters.

(i) The Company and the Subsidiaries comply and have at all times since
October 1, 2010 complied with all federal, state and local laws, judgments,
decrees, orders, consent agreements, authorizations, permits, licenses, rules,
regulations, common or decision law (including, without limitation, principles
of negligence and strict liability) relating to the protection, investigation or
restoration of the environment (including, without limitation, natural
resources) or the health or safety matters of humans and other living organisms,
including the Resource Conservation and Recovery Act, as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Federal Clean Water Act, as amended, the Federal Clean Air Act, as amended,
the Toxic Substances Control Act, or any state and local analogue (hereinafter
“Environmental Laws”), except where the failure to comply would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.

(ii) (A) The Company has no Knowledge of any claim, and neither it nor any
Subsidiary has received notice of a written complaint, order, directive, claim,
request for information or citation, and to the Company’s Knowledge no
proceeding has been instituted raising a claim against the Company or any
predecessor or any of their respective real

 

- 34 -



--------------------------------------------------------------------------------

properties, formerly owned, leased or operated or other assets indicating or
alleging any damage to the environment or any liability or obligation under or
violation of any Environmental Law and (B) neither the Company nor any
Subsidiary is subject to any order, decree, injunction or other directive of any
Governmental Authority.

(iii) (A) Neither the Company nor any Subsidiary has used and, to the Company’s
Knowledge, no other person has used any portion of any property currently used
or formerly owned, operated or leased by the Company or any Subsidiary for the
generation, handling, processing, treatment, storage or disposal of any
hazardous materials except in accordance with applicable Environmental Laws;
(B) neither the Company nor any Subsidiary owns or operates any underground tank
or other underground storage receptacle for hazardous materials, any
asbestos-containing materials or polychlorinated biphenyls, and, to the
Company’s Knowledge, no underground tank or other underground storage receptacle
for hazardous materials, asbestos-containing materials or polychlorinated
biphenyls is located in any portion of any property currently owned, operated or
leased by the Company and (C) to the Company’s Knowledge, the Company has not
caused or suffered to occur any releases or threatened releases of hazardous
materials on, at, in, under, above, to, from or about any property currently
used or formerly owned, operated or leased by the Company or any Subsidiary.

(gg) Export Controls. None of the Company, any Subsidiary or, to the Company’s
Knowledge, the Company’s or a Subsidiary’s employees have violated any law
pertaining to export controls, technology transfer or industrial security
including, without limitation, the Export Administration Act, as amended, the
International Emergency Economic Powers Act, as amended, the Arms Export Control
Act, as amended, the National Industrial Security Program Operating Manual, as
amended, or any regulation, order, license or other legal requirement issued
pursuant to the foregoing (including, without limitation, the Export
Administration Regulations and the International Traffic in Arms Regulations).
Neither the Company, any Subsidiary nor, to the Company’s Knowledge, any
employee of the Company or any Subsidiary is the subject of an action by a
Governmental Authority that restricts such person’s ability to engage in export
transactions.

(hh) Foreign Corrupt Practices Act. Except as set out in Schedule 3.1(hh),
neither the Company, any Subsidiary nor, to the Company’s Knowledge, any
employee of the Company or any Subsidiary (while being in the Company or the
Subsidiary’s employ) has violated the United States Foreign Corrupt Practices
Act, as amended, in any material respect. Except as set out in Schedule 3.1(hh),
to the Company’s Knowledge, no director, officer, employee or agent of the
Company or of a Subsidiary has, directly or indirectly, made or agreed to make,
any unlawful or illegal payment, gift or political contribution to, or taken any
other unlawful or illegal action, for the benefit of any customer, supplier,
foreign or domestic governmental employee or other Person who is or may be in a
position to assist or hinder the business of the Company or a Subsidiary.

(ii) No Suspension or Debarment. Neither the Company nor any Subsidiary during
the last five (5) years has been and, to the Company’s Knowledge, none of their

 

- 35 -



--------------------------------------------------------------------------------

respective officers, directors, employees during the last five years has been
suspended or debarred from eligibility for award of contracts with any
Governmental Authority or is or was the subject of a finding of
non-responsibility or ineligibility for government contracting. During the past
five years, no government contracting suspension or debarment action has been
threatened or commenced against the Company or a Subsidiary, or, to the
Company’s Knowledge, any of its officers or employees. The Company does not have
Knowledge of a valid basis, nor specific circumstances that are or, with the
passage of time, would likely become a basis for the Company’s or a Subsidiary’s
suspension or debarment from award of contracts with any Government Authority.

(jj) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and its outside accountants and lawyers
formerly or presently employed or retained by the Company.

(kk) No Undisclosed Events, Liabilities, Developments or Circumstances. No
undisclosed event, liability, development or circumstance has occurred or
exists, or is reasonably expected to occur or exist, with respect to the
Company, any of the Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise) that would reasonably be expected to have or
result individually or in the aggregate in a Material Adverse Effect.

(ll) Manipulation of Price. Neither the Company nor any Subsidiary has, and, to
the Knowledge of the Company, no Person acting on their or any of their
respective officers’ or Affiliates’ behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities or (iii) except
as set forth on Schedule 3.1(ll)(iii), paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

(mm) Management. Except as set forth in Schedule 3.1(mm) hereto, no current or
to the Knowledge of the Company, former officer or director of the Company or
any of the Subsidiaries has been the subject of:

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

- 36 -



--------------------------------------------------------------------------------

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities;

(iv) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

(v) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

(vi) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

(vii) a finding by a court of competent jurisdiction in a civil action or by the
Commission or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the Commission or any
other authority has not been subsequently reversed, suspended or vacated; or

(viii) a finding by a court of competent jurisdiction in a civil action or by
the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

(nn) Off Balance Sheet Arrangements. Neither the Company nor any of the
Subsidiaries is a party to, or has any commitment to become a party to, any
balance sheet partnership, joint venture or any similar arrangements (including
any Contract relating to any transaction or relationship between or among the
Company and/or any of the Subsidiaries, on the one hand, and any other Person,
including any structured finance, special purpose or limited purpose Person, on
the other hand), or any “off-balance sheet arrangement” (as defined in
Item 303(a) of Regulation S-K promulgated under the Securities Act). There is no
transaction, arrangement, or other relationship between the Company or any of
the Subsidiaries and an unconsolidated or other off balance sheet entity that
(x) is required to be disclosed by the Company in its Exchange Act filings and
is not so disclosed or (y) would reasonably be expected to have or result in a
Material Adverse Effect.

 

- 37 -



--------------------------------------------------------------------------------

(oo) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(pp) U.S. Real Property Holding Corporation. Neither the Company nor any of the
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Purchasers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Code and the Company and each
Subsidiary shall so certify upon any Purchaser’s request.

(qq) Registration Eligibility. The Company is eligible to register the
Registrable Securities for resale by the Purchasers using Form S-3 promulgated
under the Securities Act.

(rr) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(ss) Bank Holding Company Act. Neither the Company nor any of the Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company, any of the Subsidiaries nor their
respective affiliates owns or controls, directly or indirectly, five percent
(5%) or more of the outstanding shares of any class of voting securities or
twenty-five percent (25%) or more of the total equity of a bank or any equity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company, any of the Subsidiaries nor their respective affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(tt) Public Utility Holding Act. None of the Company nor any of the Subsidiaries
is a “holding company”, or an “affiliate” of a “holding company”, as such terms
are defined in the Public Utility Holding Act of 2005.

(uu) Federal Power Act. None of the Company nor any of the Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

(vv) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

(ww) Illegal or Unauthorized Payments; Political Contributions. Except as
disclosed in Schedule 3.1(ww), neither the Company nor any of the Subsidiaries
nor, to the best of the Company’s Knowledge (after reasonable inquiry of its
officers and directors), any of the officers, directors, employees, agents or
other representatives of the Company or any of the Subsidiaries or any other
business entity or enterprise with which the Company or any

 

- 38 -



--------------------------------------------------------------------------------

Subsidiary is or has been affiliated or associated, has, directly or indirectly,
made or authorized any payment, contribution or gift of money, property, or
services, whether or not in contravention of Applicable Law, (i) as a kickback
or bribe to any Person or (ii) to any political organization, or the holder of
or any aspirant to any elective or appointive public office except for personal
political contributions not involving the direct or indirect use of funds of the
Company or any of the Subsidiaries.

(xx) Money Laundering. The Company and the Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations, executive orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, to (i) Executive Order 13224 of September 23,
2001 entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

(yy) Disclosure. All disclosure provided to the Purchasers regarding the Company
and the Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of the Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of the
Subsidiaries or its or their business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under Applicable Law requires public disclosure at or before the date
hereof or announcement by the Company but which has not been so publicly
announced or disclosed.

(zz) Voting Agreements. Each Voting Agreement (each, a “Voting Agreement”),
dated as of March 22, 2012, in the form attached hereto as Exhibit E, with the
stockholders set forth on Schedule 3.1(zz) (collectively, the “Principal
Stockholders”) is in full force and effect.

(aaa) The Company acknowledges and agrees that each Purchaser does not make and
has not made any representations or warranties with respect to the transactions
contemplated hereby or by any other Transaction Document other than those
specifically set forth in Section 3.2.

(bbb) The Company acknowledges that, upon the effectiveness of the Certificate
of Designations, Ming Him Chan, Dion Joannou, Rajneesh Vig and Nicholas DeRoma
shall be, and shall be deemed to be for all purposes under the General
Corporation Law of the State of Delaware and the Certificate of Designations,
the initial Series D-1 Directors (as defined in the Certificate of Designations)
pursuant to the Certificate of Designations, unless the holder of the Preferred
Shares, prior to the effectiveness of the Certificate of Designations, has
advised the Company otherwise, in which case such initial Series D 1 Directors
shall be such other individuals as so designed by the holder of the Preferred
Shares.

 

- 39 -



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, represents and warrants as of the
date hereof (except for such representations and warranties that speak as of a
specific date, which shall be made as of such specific date) to the Company as
follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Purchaser of the Transaction Documents to which it is a party have been
duly authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each of the Transaction Documents to
which such Purchaser is a party has been duly executed by such Purchaser and,
when delivered by such Purchaser in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of such Purchaser’s certificate or articles of
incorporation, bylaws or other organizational or charter documents (to the
extent an entity), or (ii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which such Purchaser is subject (including, without limitation,
foreign, federal and state securities laws and regulations); except in the case
of clause (i) or (ii) above, as would not, reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
the Purchaser to perform its obligations thereunder.

(c) Investment Intent. Such Purchaser is acquiring the Securities as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Securities or any part thereof in violation of applicable
securities laws, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Purchaser to hold
the Securities for any period of time. Such Purchaser understands that the
Securities have not been registered under the Securities Act, and therefore the
Securities may not be sold, assigned or transferred unless pursuant to (i) an
effective registration statement under the Securities Act with respect thereto
or (ii) an available exemption from the registration requirements of the
Securities Act.

 

- 40 -



--------------------------------------------------------------------------------

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.

(e) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to such
Purchaser’s knowledge, any other general solicitation or general advertisement.

(g) Access to Data. Such Purchaser has received and reviewed information about
the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. Such Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The foregoing,
however, does not limit or modify the representations and warranties made by the
Company in this Agreement or any other provision in this Agreement or the right
of the Purchasers to rely thereon. Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Securities.

(h) Transfer or Resale. Such Purchaser understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company
(if requested by the Company) an opinion of counsel to such Purchaser, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Purchaser provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”);

 

- 41 -



--------------------------------------------------------------------------------

(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

(i) Certain Trading Activities. Neither such Purchaser, nor, to the knowledge of
such Purchaser, any Affiliate of such Purchaser which (x) had knowledge of the
transactions contemplated hereby, (y) has knowledge or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Securities, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Affiliate, has, directly or indirectly,
engaged or agreed to engage in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving the
Company’s securities) during the period commencing as of the time that such
Purchaser was first contacted by the Placement Agent (as defined below)
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by such
Purchaser. “Short Sales” means all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act (as defined below) (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

(j) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(j) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(k) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

- 42 -



--------------------------------------------------------------------------------

(l) Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the applicable
signature page attached hereto.

(m) Each Purchaser acknowledges and agrees that the Company does not make and
has not made any representations or warranties with respect to the transactions
contemplated hereby or by any other Transaction Document other than those
specifically set forth in Section 3.1 and Section 4.1(b).

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Register; Transfer Restrictions; Legends.

(a) Register. The Company shall maintain at its principal executive offices or
at the principal executive offices of Dialogic (or such other office or agency
of the Company as it may designate by notice to each holder of Securities), a
register for the Notes and the Preferred Shares in which the Company shall
record the name and address of the Person in whose name the Notes and the
Preferred Shares have been issued (including the name and address of each
transferee), the principal amount of Notes and the number of Preferred Shares
held by such Person and the number of Conversion Shares issuable upon conversion
of the Notes held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Purchaser or
its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent (the
“Transfer Agent”) in a form acceptable to each of the Purchasers (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Purchaser or its respective nominee(s),
for the Common Shares and for the Conversion Shares in such amounts as specified
by the Company upon the conversion of the Notes. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4.1(b), and stop transfer instructions
to give effect to Section 3.2(h) hereof, will be given by the Company to the
Transfer Agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company, as
applicable, to the extent provided in this Agreement and the other Transaction
Documents. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1(b), that
a Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall cause its
counsel to issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent on each Effective Date (as defined in the
Registration Rights

 

- 43 -



--------------------------------------------------------------------------------

Agreement). Any fees (with respect to the Transfer Agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.

(c) The Purchasers agree to the imprinting on any certificate evidencing
Securities, except as otherwise permitted by this Section 4.1(c), of a
restrictive legend in substantially the form as follows, together with any
additional legend required by (i) any applicable state securities laws and
(ii) any securities exchange upon which such Securities may be listed:

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

In addition, if any Purchaser is an Affiliate of the Company, the Securities
issued to such Purchaser shall bear a customary “affiliates” legend.

The legend set forth in this Section 4.1(c) shall be removed and the Company
shall issue a certificate without such legend or any other legend to the holder
of the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are sold or transferred pursuant an effective registration statement
(including a Registration Statement) covering the resale of such Securities
covering the resale of such Securities by the Purchasers, (ii) following any
sale of such Securities pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 without any restriction (provided that a
Purchaser provides the Company with reasonable assurances that such Securities
are eligible for sale, assignment or transfer under Rule 144 which shall not
include an opinion of counsel), (iv) in connection with a sale, assignment or
other transfer (other than under Rule 144), provided that such Purchaser
provides the Company with an opinion of counsel to such Purchaser, in a

 

- 44 -



--------------------------------------------------------------------------------

generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the
Commission). If a legend is not required pursuant to the foregoing, the Company
shall no later than two (2) Trading Days following the delivery by a Purchaser
to the Company or the Transfer Agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Purchaser as may be required above in this Section 4.1(c) as directed
by such Purchaser, either: (A) provided that the Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program and such Securities are
Conversion Shares, credit the aggregate number of shares of Common Stock to
which such Purchaser shall be entitled to such Purchaser’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(B) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Purchaser, a certificate representing such Securities that is free from
all restrictive and other legends, registered in the name of such Purchaser or
its designee (the date by which such credit is so required to be made to the
balance account of such Purchaser’s or such Purchaser’s nominee with DTC or such
certificate is required to be delivered to such Purchaser pursuant to the
foregoing is referred to herein as the “Required Delivery Date”). The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.

(d) Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to a Purchaser by the Required Delivery Date
a certificate representing the Securities so delivered to the Company by such
Purchaser that is free from all restrictive and other legends or (ii) credit the
balance account of such Purchaser’s or such Purchaser’s nominee with DTC for
such number of Common Shares or Conversion Shares so delivered to the Company,
and if on or after the Required Delivery Date such Purchaser purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Purchaser of shares of Common Stock that such
Purchaser anticipated receiving from the Company without any restrictive legend,
then, in addition to all other remedies available to such Purchaser, the Company
shall, within three (3) Trading Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to such Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate or credit such
Purchaser’s balance account shall terminate and such shares shall be cancelled,
or (ii) promptly honor its obligation to deliver to such Purchaser a certificate
or certificates or credit such Purchaser’s DTC account representing such number
of shares of Common Stock that would have been issued if the Company timely
complied with its obligations hereunder and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Conversion Shares that the Company was required to deliver to
such Purchaser by the Required Delivery Date times (B) the Closing Sale Price of
the Common

 

- 45 -



--------------------------------------------------------------------------------

Stock on the Trading Day immediately preceding the Required Delivery Date. For
so long as any Purchaser owns Securities, the Company will not effect or
publicly announce its intention to effect any exchange, recapitalization or
other transaction that effectively requires or rewards physical delivery of
certificates evidencing the shares of Common Stock.

(e) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement secured by the Securities and, if
required under the terms of such agreement, such Purchaser may transfer pledged
or secured Securities to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.

4.2 Dilution. The Company acknowledges that the issuance of the Securities
(including the Underlying Shares) will result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities (including the Underlying Shares) pursuant to the Transaction
Documents, are unconditional and absolute and not subject to any right of set
off, counterclaim, delay or reduction, regardless of the effect of any such
dilution or any claim that the Company may have against any Purchaser.

4.3 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any Purchaser, the Company shall deliver to such Purchaser a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as any Purchaser owns Securities, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Purchasers and make publicly available in accordance with
paragraph (c) of Rule 144 such information as is required for the Purchasers to
sell the Securities under Rule 144. The Company further covenants that it will
take such further action as any holder of Securities may reasonably request to
satisfy the provisions of Rule 144 applicable to the issuer of securities
relating to transactions for the sale of securities pursuant to Rule 144.

4.4 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market.

 

- 46 -



--------------------------------------------------------------------------------

4.5 Reservation and Listing of Securities.

(a) So long as any Notes remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than the maximum number of shares of Common Stock issuable
upon conversion of all of the Notes (without regard to any limitations or
conditions on the conversion of the Notes set forth therein).

(b) The Company shall, as applicable (i) prepare and timely file with each
Trading Market an additional shares listing application covering all of the
shares of Common Stock issued or issuable under the Transaction Documents,
(ii) use reasonable best efforts to cause such shares of Common Stock to be
approved for listing on each Trading Market as soon as practicable thereafter,
(iii) provide to the Purchasers evidence of such listing, and (iv) use
reasonable best efforts to maintain the listing of such Common Stock on each
such Trading Market or another Eligible Market.

4.6 Securities Laws Disclosure; Publicity. Within two (2) Business Days
following the Closing Date, the Company shall issue a press release reasonably
acceptable to the Required Holders disclosing the transactions contemplated
hereby. Within four (4) Business Days following the execution of this Agreement,
the Company shall file a Current Report on Form 8-K with the Commission (the
“8-K Filing”) describing the material terms of the transactions contemplated by
the Transaction Documents and including as exhibits to such Current Report on
Form 8-K this Agreement, the Registration Rights Agreement and the form of the
Certificate of Designations and the Notes, in the form required by the Exchange
Act. Thereafter, the Company shall timely file any filings and notices required
by the Commission or Applicable Law with respect to the transactions
contemplated hereby and provide copies thereof to the Purchasers promptly after
filing. The Company shall, at least two (2) Trading Days prior to the filing or
dissemination of any disclosure required by this paragraph, provide a copy
thereof to the Purchasers for their review. The Company and the Purchasers shall
consult with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement, filing or other communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market (other than the
Registration Statement, the 8-K Filing and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the Exchange Act, the Proxy Materials to be filed pursuant to Section 4.14
and any application to list additional shares filed with the Trading Market),
without the prior written consent of such Purchaser, except to the extent such
disclosure (but not any

 

- 47 -



--------------------------------------------------------------------------------

disclosure as to the controlling Persons thereof) is required by law, Trading
Market regulations or the Commission, in which case the Company shall provide
the Purchasers with prior notice of such disclosure. If at any time the
Purchasers do not have a designee or observer on the Company’s Board of
Directors and any Purchaser has notified the Company in writing that it does not
wish to receive any material nonpublic information, the Company shall not, and
shall cause each of the Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide any such Purchaser
with any material nonpublic information regarding the Company or any of the
Subsidiaries without the express written consent of such Purchaser. Subject to
the foregoing, neither the Company nor any Purchaser shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by Applicable Law and regulations (provided that in the case of clause
(i) each Purchaser shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

4.7 Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities hereunder solely for general working capital purposes and the
repayment of the Indebtedness of the Company described on Schedule 4.7 attached
hereto.

4.8 Subsequent Placements.

(a) From the date hereof and for so long as a Threshold Purchaser (together with
its Affiliates) beneficially owns (x) a Preferred Share or (y) shares of Common
Stock (together with any shares of Common Stock issuable upon conversion of the
Notes without regard to any limitations or conditions on the conversion of the
Notes set forth therein) representing at least 10% of the number of shares of
Common Stock issued or issuable pursuant to this Agreement to all Threshold
Purchasers, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have complied with the provisions of this
Section 4.8:

(i) The Company shall deliver to each Threshold Purchaser a written notice (the
“Offer”) of any proposed or intended issuance or sale or exchange of the
securities being offered (the “Offered Securities”) in any Subsequent Placement,
which Offer shall (w) identify and describe the Offered Securities, (x) describe
the price and other terms upon which they are to be issued, sold or exchanged,
and the number or amount of the Offered Securities to be issued, sold or
exchanged, (y) identify the Persons or entities to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with each Threshold Purchaser (A) a pro rata
portion of the Offered Securities based on such Threshold Purchaser’s pro rata
portion of the Securities then held by all Threshold Purchasers (the “Basic
Amount”), and (B) with respect to each Threshold Purchaser that elects to
purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Threshold Purchasers as such
Threshold Purchaser shall indicate it will purchase or acquire should the other
Threshold Purchasers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).

 

- 48 -



--------------------------------------------------------------------------------

(ii) To accept an Offer, in whole or in part, a Threshold Purchaser must deliver
a written notice to the Company prior to the end of the ten Trading Day period
after the Offer, setting forth the portion of the Threshold Purchaser’s Basic
Amount that such Threshold Purchaser elects to purchase and, if such Threshold
Purchaser shall elect to purchase all of its Basic Amount, the Undersubscription
Amount, if any, that such Threshold Purchaser elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Threshold Purchasers are less than the total of all of the Basic Amounts, then
each Threshold Purchaser who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Threshold
Purchaser who has subscribed for any Undersubscription Amount shall be entitled
to purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Threshold Purchaser bears to the total Basic Amounts of all
Threshold Purchasers that have subscribed for Undersubscription Amounts, subject
to rounding by the Company’s Board of Directors to the extent it deems
reasonably necessary.

(iii) The Company shall have 35 Trading Days from the expiration of the period
set forth in Section 4.8(a)(ii) above to issue, sell or exchange all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by the Threshold Purchasers (the “Refused Securities”), but only to the offerees
described in the Offer and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring Person or Persons or less favorable to the Company than those set
forth in the Offer.

(iv) In the event the Company shall propose to sell less than all of the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.8(a)(iii) above), then each Threshold Purchaser may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that the Threshold
Purchaser elected to purchase pursuant to Section 4.8(a)(ii) above multiplied by
a fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Threshold Purchasers pursuant to
Section 4.8(a)(ii) above prior to such reduction) and (ii) the denominator of
which shall be the original amount of the Offered Securities. In the event that
any Threshold Purchaser so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Threshold Purchasers in accordance with Section 4.8(a)(i) above.

 

- 49 -



--------------------------------------------------------------------------------

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Threshold Purchasers shall acquire from the
Company, and the Company shall issue to the Threshold Purchasers, the number or
amount of Offered Securities specified in the Notices of Acceptance, as reduced
pursuant to Section 4.8(a)(iv) above if the Threshold Purchasers have so
elected, upon the terms and conditions specified in the Offer. The purchase by
the Threshold Purchasers of any Offered Securities is subject in all cases to
the preparation, execution and delivery by the Company and the Threshold
Purchasers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Company, the Threshold
Purchasers and their respective counsel.

(vi) Any Offered Securities not acquired by the Threshold Purchasers or other
Persons in accordance with Section 4.8(a)(iii) above may not be issued, sold or
exchanged until they are again offered to the Threshold Purchasers under the
procedures specified in this Agreement.

(b) The restrictions contained in this Section 4.8 shall not apply to issuances
of Excluded Stock. In addition to the foregoing, the right of participation in
this Section 4.8 shall not be applicable with respect to any Threshold Purchaser
and any Subsequent Placement, if (i) at the time of such Subsequent Placement,
the Threshold Purchaser is not an “accredited investor,” as that term is then
defined in Rule 501(a) under the Securities Act and (ii) such Subsequent
Placement is otherwise being offered only to accredited investors.

4.9 No Impairment. At all times after the date hereof, the Company will not take
or permit any action, or cause or permit any Subsidiary to take or permit any
action that impairs or adversely affects the rights of the Purchasers under any
Transaction Document.

4.10 Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Purchaser who requests a copy in writing promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to each Purchaser that so requests
on or prior to the Closing Date. Without limiting any other obligation of the
Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Purchasers.

4.11 Indemnification. If any Purchaser or any of its Affiliates or any officer,
director, partner, controlling person, employee or agent of a Purchaser or any
of its Affiliates or any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by the Transaction Documents) (each, a

 

- 50 -



--------------------------------------------------------------------------------

“Related Person”) becomes involved in any capacity in any Proceeding brought by
or against any Person in connection with or as a result of (i) the execution,
delivery, performance or enforcement of any of the Transaction Documents or
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, the Company
will indemnify and hold harmless such Purchaser or Related Person for its
reasonable legal and other expenses (including the reasonable costs of any
investigation, preparation and travel) and for any Losses incurred in connection
therewith, as such expenses or Losses are incurred, excluding only Losses that
result directly from such Purchaser’s or Related Person’s gross negligence or
willful misconduct. In addition, the Company shall indemnify and hold harmless
each Purchaser and Related Person from and against any and all Losses, as
incurred, arising out of or relating to any misrepresentation or breach by the
Company or any Subsidiary of any of the representations, warranties or covenants
made by the Company or any Subsidiary in this Agreement or any other Transaction
Document, or any allegation by a third party that, if true, would constitute
such a breach or misrepresentation. The indemnification obligations of the
Company under this paragraph shall be in addition to any liability that the
Company or any Subsidiary may otherwise have and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Purchasers and any such Related Persons. If the Company or any Subsidiary
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
Applicable Law, the Company shall pay or reimburse the Purchasers on demand for
all costs of collection and enforcement (including reasonable attorneys fees and
expenses). Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Purchasers on demand for all costs of
enforcing the indemnification obligations in this paragraph. Except as otherwise
set forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.11 shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

4.12 Stockholders Rights Plan. No claim will be made or enforced by the Company
or any other Person that any Purchaser is an “Acquiring Person” or any similar
term under any stockholders rights plan or similar plan or arrangement in effect
or hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchasers.

 

- 51 -



--------------------------------------------------------------------------------

4.13 Voting Agreement. The Company shall use its reasonable best efforts to
effectuate the transactions contemplated by each of the Voting Agreements. The
Company shall not amend or waive any provision of any Voting Agreement and shall
enforce the provisions of the Voting Agreements in accordance with its
respective terms. If any Principal Stockholder breaches any provisions of its
Voting Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of such Voting Agreement in accordance with
Section 3.2 of the applicable Voting Agreement. In addition, if the Company
receives any notice from any Principal Stockholder pursuant to a Voting
Agreement, the Company shall promptly, but in no event later than two
(2) Business Days, deliver a copy of such notice to each Purchaser.

4.14 Stockholder Approval. The Company shall provide each stockholder entitled
to vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be called as promptly as practicable after
the date hereof, but in no event later than June 30, 2012 (the “Stockholder
Meeting Deadline”), a proxy statement, in a form reasonably acceptable to the
Required Holders after review by Schulte Roth & Zabel LLP at the expense of the
Company, soliciting each such stockholder’s affirmative vote at the Stockholder
Meeting for approval of resolutions (the “Resolutions”) providing for the
issuance of all of the Securities as described in the Transaction Documents in
accordance with applicable law and the rules and regulations of the Trading
Market (such affirmative approval being referred to herein as the “Stockholder
Approval” and the date such approval is obtained, the “Stockholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such Resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve the
Resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company’s
reasonable best efforts, the Stockholder Approval is not obtained at the
Stockholder Meeting, the Company shall cause an additional Stockholder Meeting
to be held each calendar quarter thereafter until Stockholder Approval is
obtained.

ARTICLE V.

CONDITIONS

5.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except to the extent such representations and warranties are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing as
though made on and as of such time.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

 

- 52 -



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have or result in, individually or in the aggregate, a Material
Adverse Effect.

(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on an Eligible Market.

(f) Legal Opinions. The Purchasers shall have received the opinion of Company’s
legal counsel, in the form attached hereto as Exhibit F.

(g) Secretary of State Certificates. The Purchasers shall have received
certificates, as of a recent date, of the Secretary of State of Delaware showing
the Company to be validly existing in its jurisdiction of organization and in
good standing.

(h) Officer’s Certificates of Company. The Purchasers shall have received a
certificate signed by an authorized officer of the Company dated as of the
Closing Date certifying that (i) attached thereto are true and complete copies
of all organizational documents thereof, together with any and all amendments
thereto, and that the same are in full force and effect, (ii) attached thereto
are true and complete copies of resolutions adopted by the Company’s Board of
Directors, authorizing the execution, delivery and performance by the Company of
the Transaction Documents to which it is a party, and that the same are in full
force and effect, and (iii) attached thereto is a complete and correct list of
the committees and subcommittees of the Company’s Board of Directors, the
authorized number of directors on each such committee and on each such
subcommittee (in accordance with their respective organizational documents and
any resolutions of such committee or subcommittee, respectively, or of the Board
of Directors) and the names of the directors who are members of such committees
and subcommittees, respectively.

(i) Closing Certifications of the Company. The Purchasers shall have received a
certificate signed by an authorized officer of the Company certifying that, as
of the Closing Date, each of the conditions set forth in this Section 5.1 has
been satisfied (except to the extent waived in writing by the Purchasers).

(j) Transaction Documents. The Company shall have duly executed and delivered to
such Purchaser (A) each of the Transaction Documents to which it is a party,
(B) such aggregate number of Common Shares as is set forth across from such
Purchaser’s name in

 

- 53 -



--------------------------------------------------------------------------------

column (3) of the Schedule of Purchasers, (C) such aggregate principal amount of
Notes as is set forth across from such Purchaser’s name in column (4) of the
Schedule of Purchasers, and (D) such aggregate number of Preferred Shares as is
set forth across from such Purchaser’s name in column (5) of the Schedule of
Purchasers.

(k) Certificate of Designations. The Certificate of Designations in the form
attached hereto as Exhibit A shall have been filed with the Secretary of State
of the State of Delaware and shall be in full force and effect, enforceable
against the Company in accordance with its terms and shall not have been
amended, and the Company shall have delivered to each Purchaser receiving
Preferred Shares a copy of such filed Certificate of Designations certified by
the Secretary of State of the State of Delaware.

(l) Voting Agreements. Each Voting Agreement shall be in full force and effect.

(m) New Directors. The Company shall have duly executed and delivered to such
Purchaser a written consent of the Board of Directors of the Company appointing
the persons listed on Schedule 5.1(m) (the “New Directors”) attached hereto as
directors of the Company and as members of the committees specified on Schedule
5.1(m).

(n) Resignation Letters. The Company shall have delivered resignation letters
from the members of the Company’s Board of Directors listed on Schedule 5.1(n)
attached hereto.

(o) Indemnification Agreements. The Company shall have duly executed and
delivered to such Purchaser the Indemnification Agreements, each in the form of
Exhibit G hereof, by and between the Company and each of the New Directors.

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
(except to the extent such representations and warranties are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing as
though made on and as of such date.

(b) Purchase Price. Such Purchaser shall have delivered to the Company such
Purchaser’s Purchase Price, by delivering such Purchaser’s Cash Amount, Applied
Principal Amount, Applied Interest Amount and/or Applied Premium Amount, as
applicable, pursuant to and in accordance with Section 2.4, for the Common
Shares, the Notes and the Preferred Shares, as applicable, being purchased by
such Purchaser at the Closing. The amount of any Stockholder’s Applied Principal
Amount and Stockholder’s Applied Interest Amount shall be deemed cancelled
effective as of the Closing.

 

- 54 -



--------------------------------------------------------------------------------

(c) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

ARTICLE VI.

MISCELLANEOUS

6.1 Cash Payments. The parties hereto acknowledge and agree, notwithstanding
anything to the contrary contained in the Transaction Documents, that any cash
payments required to be made by the Company or a Subsidiary in any of the
Transaction Documents while either Senior Facility is outstanding shall only be
made if allowed under each such Senior Facility or with the prior written
consent of the lenders thereunder.

6.2 Fees and Expenses. The Company shall reimburse Tennenbaum or its designee(s)
for all actual and documented costs and expenses incurred by it or its
affiliates in connection with the transactions contemplated by the Transaction
Documents (including, without limitation, all reasonable legal fees and
disbursements in connection therewith, structuring, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence and regulatory filings in connection therewith) (the “Transaction
Fees”). Such reimbursement shall promptly be made by the Company upon
Tennenbaum’s request. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, transfer agent fees, DTC fees
or broker’s commissions (other than for Persons engaged by any Purchaser)
relating to or arising out of the transactions contemplated hereby (including,
without limitation, any fees payable to Stifel Nicolaus Weisel (the “Placement
Agent”), who is the Company’s sole placement agent in connection with the
transactions contemplated by this Agreement). The Company shall pay, and hold
each Purchaser harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Purchasers.

6.3 Entire Agreement. This Agreement, the other Transaction Documents and the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Purchasers, the Company, the Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this

 

- 55 -



--------------------------------------------------------------------------------

Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Purchaser has entered into with the
Company or any of the Subsidiaries prior to the date hereof with respect to any
prior investment made by such Purchaser in the Company or (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of the
Subsidiaries, or any rights of or benefits to any Purchaser or any other Person,
in any agreement entered into prior to the date hereof between or among the
Company and/or any of the Subsidiaries and any Purchaser and all such agreements
shall continue in full force and effect. Except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. For
clarification purposes, the Recitals are part of this Agreement. The Company has
not, directly or indirectly, made any agreements with any Purchasers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Purchaser has made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise. As a material
inducement for each Purchaser to enter into this Agreement, the Company
expressly acknowledges and agrees that (i) no due diligence or other
investigation or inquiry conducted by a Purchaser, any of its advisors or any of
its representatives shall affect such Purchaser’s right to rely on, or shall
modify or qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and (ii) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Reports,” nothing contained in any of the SEC Reports shall affect such
Purchaser’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document.

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided under this Agreement or any other Transaction
Document shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (ii) the Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Agreement later than 6:30
p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York City
time) on such date, (iii) the Trading Day following the date of mailing, if sent
by nationally recognized overnight courier service, specifying next business day
delivery or (iv) upon actual receipt by the party to whom such notice is
required to be given if delivered by hand. The address for such notices and
communications shall be as follows:

 

If to the Company:   

Dialogic Inc.

9800 Cavendish Blvd., Suite 500, Montreal,

Quebec, Canada H4M 2V9

Telephone: (514) 832-3577

Facsimile: (514) 745-0055

Attention: Anthony Housefather, EVP and

General Counsel

 

- 56 -



--------------------------------------------------------------------------------

With a copy to:   

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Telephone: (650)843-5000

Facsimile: 650/849-7400

Attention: Jim Fulton

If to the Transfer Agent   

Computershare

520 Pike Street Suite 1220

Seattle WA 98101

Telephone: (206) 674-3050

Facsimile: (206) 674-3059

Attention: Lisa Porter, Relationship Manager

If to a Purchaser:    To its address and facsimile number set forth on the
Schedule of Purchasers, with copies to such Purchaser’s representatives as set
forth on the Schedule of Purchasers. With a copy (for information purposes only)
to:   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10028

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 6.4.

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Required Holders and the Company, or, in the case of a waiver, by the Required
Holders. Any waiver executed by the Required Holders shall be binding on the
Company, all Purchasers hereunder and all holders of Notes. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

- 57 -



--------------------------------------------------------------------------------

Unless the context clearly indicates otherwise, each pronoun herein shall be
deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. No specific representation or warranty shall limit
the generality or applicability of a more general representation or warranty.

6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof and
of the applicable Transaction Documents that apply to the “Purchasers.”
Notwithstanding anything to the contrary herein, Securities may be pledged to
any Person in connection with a bona fide margin account or other loan or
financing arrangement secured by such Securities.

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 4.11 and may enforce the provisions of such Sections directly against
the parties with obligations thereunder.

6.9 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York (except for matters governed by corporate law in the
State of Delaware), without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.

 

- 58 -



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorneys’ fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

6.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and conversion of
the Securities. Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) filed of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature page were an original thereof.

6.12 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or the
Subsidiaries (as the case may be), or payable to or received by any of the
Purchasers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under Applicable Law) exceed
amounts permitted under any Applicable Law. Accordingly, if any obligation to
pay, payment made to any Purchaser, or collection by any Purchaser pursuant the
Transaction Documents is finally

 

- 59 -



--------------------------------------------------------------------------------

judicially determined to be contrary to any such Applicable Law, such obligation
to pay, payment or collection shall be deemed to have been made by mutual
mistake of such Purchaser, the Company and the Subsidiaries and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the Applicable Law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of such Purchaser, the amount of
interest or any other amounts which would constitute unlawful amounts required
to be paid or actually paid to such Purchaser under the Transaction Documents.
For greater certainty, to the extent that any interest, charges, fees, expenses
or other amounts required to be paid to or received by such Purchaser under any
of the Transaction Documents or related thereto are held to be within the
meaning of “interest” or another applicable term to otherwise be violative of
Applicable Law, such amounts shall be pro-rated over the period of time to which
they relate.

6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

6.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Purchasers. The Company therefore agrees that the
Purchasers shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.

 

- 60 -



--------------------------------------------------------------------------------

6.16 Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Purchaser hereunder or pursuant to any of the other
Transaction Documents or any Purchaser enforces or exercises its rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
or any Subsidiary by a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under Applicable Law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate of interest applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by Applicable Law. If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to any Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

6.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of the Subsidiary which may have been made or given
by any other Purchaser or by any agent or employee of any other Purchaser, and
no Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other person) relating to or arising from any such

 

- 61 -



--------------------------------------------------------------------------------

information, materials, statements or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. The
Company hereby confirms that it understands and agrees that the Purchasers are
not acting as a “group” as that term is used in Section 13(d) of the Exchange
Act. Each Purchaser acknowledges that no other Purchaser has acted as agent for
such Purchaser in connection with making its investment hereunder and that no
other Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

6.19 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.

6.20 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

6.21 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

- 62 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: DIALOGIC INC. By:  

/s/ Anthony Housefather

  Name: Anthony Housefather   Title: Secretary

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

PURCHASERS TENNENBAUM OPPORTUNITIES PARTNERS V, LP By:   Tennenbaum Capital
Partners, LLC Its:   Investment Manager By:  

/s/ Rajneesh Vig

  Name: Rajneesh Vig   Title: Managing Partner

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

PURCHASERS SPECIAL VALUE OPPORTUNITIES FUND, LLC By:   Tennenbaum Capital
Partners, LLC Its:   Investment Manager By:  

/s/ Rajneesh Vig

  Name: Rajneesh Vig   Title: Managing Partner



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

PURCHASERS SPECIAL VALUE EXPANSION FUND, LLC By:   Tennenbaum Capital Partners,
LLC Its:   Investment Manager By:  

/s/ Rajneesh Vig

  Name: Rajneesh Vig   Title: Managing Partner

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

EAS SERIES C INVESTMENTS, L.P. By:   EAS Series C Investments GP, LLC Its:  
General Partner By:  

/s/ Jonathan Bilzin

  Name: Jonathan Bilzin   Title: Co-Managing Director By:  

/s/ Edward F. Glassmeyer

  Edward F. Glassmeyer   Co-Managing Director

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

INVESTCORP INTERNATIONAL INC. By:  

/s/ Hazem Ben-Gacem

  Name: Hazem Ben-Gacem   Title:

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

INVESTCORP INTERNATIONAL INC. By:  

/s/ Savio W. Tung

  Name: Savio W. Tung   Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

APS KBUS 17 NR. 2101 By:  

/s/ Nick Jensen

  Name: Nick Jensen   Title: Owner

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

GW INVEST APS By:  

/s/ M. Konnerup

  Name: M. Konnerup   Title: CEO

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

PIERRE MCMASTER By:  

/s/ Pierre McMaster

  Name:   Title:

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF PURCHASERS

 

(1)   (2)   (3)     (4)     (5)     (6)     (7)     (8)     (9)     (10)    
(11)     (12)     (13) Purchaser   Address and
Facsimile
Number   Number
of
Common
Shares     Principal
Amount of
Notes1     Number
of
Preferred
Shares     Applied
Principal
Amount     Applied
Interest
Amount     Applied
Premium
Amount     Cash
Amount     Stockholder’s
Applied
Principal
Amount     Stockholder’s
Applied
Interest
Amount     Purchase
Price     Legal
Representative’s
Address and
Facsimile
Number

Special Value Expansion Fund, LLC

 

2951 28th Str., Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@

tennenbaum

capital.com

    0      $ 4,901,181.60 2      0      $ 4,154,302.67      $ 409,665.94      $
207,715.13      $ 0      $ 76,604.18      $ 52,893.68      $ 4,901,181.60     
Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Attention:
Eleazer Klein, Esq. Facsimile: (212) 593-5955 Telephone:(212) 756-2000

 

1 

Conversion Price for Notes to be $1.00 unless otherwise indicated below.

2 

Two Notes to be issued: (i) a Note with a principal amount of $4,491,515.66 and
a Conversion Price of $1.00, and (ii) a Note with a principal amount of
$409,665.94 and a Conversion Price of $0.87.

 



--------------------------------------------------------------------------------

Special Value Opportunities Fund, LLC

 

2951 28th Str., Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

    0      $ 11,615,800.45 3      0      $ 9,845,697.33      $ 970,908.29      $
492,284.87      $ 0      $ 181,551.93      $ 125,358.03      $ 11,615,800.45   
  Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Attention:
Eleazer Klein, Esq. Facsimile: (212) 593-5955 Telephone:(212) 756-2000

Tennenbaum Opportunities Partners V, LP

 

2951 28th Str., Suite 1000

Santa Monica, CA 90405

Attention: Raj Vig and General Counsel

Email: raj.vig@tennenbaumcapital.com

    0      $ 18,377,699.12 4      1      $ 16,000,000.00      $ 1,577,799.12   
  $ 800,000.00      $ 0      $ 0      $ 0      $ 18,377,799.12      Schulte Roth
& Zabel LLP 919 Third Avenue New York, New York 10022 Attention: Eleazer Klein,
Esq. Facsimile: (212) 593-5955 Telephone:(212) 756-2000

EAS Series C Investments, L.P.

 

430 Park Avenue

New York, NY 10022

    0      $ 565,378.71        0      $ 0      $ 0      $ 0      $ 0      $
334,468.57      $ 230,910.14      $ 565,378.71     

 

3 

Two Notes to be issued: (i) a Note with a principal amount of $10,644,892.16 and
a Conversion Price of $1.00, and (ii) a Note with a principal amount of
$970,908.29 and a Conversion Price of $0.87.

4 

Two Notes to be issued: (i) a Note with a principal amount of $16,799,900.00 and
a Conversion Price of $1.00, and (ii) a Note with a principal amount of
$1,577,799.12 and a Conversion Price of $0.87.

 

2



--------------------------------------------------------------------------------

Investcorp International Inc.

 

280 Park Avenue

36th Floor West

New York, NY

    0      $ 760,716.12        0      $ 0      $ 0      $ 0      $ 0      $
450,000.00      $ 310,716.12      $ 760,716.12     

ApS KBUS 17 nr. 2101CVR-No. 26 77 54 77

 

Vedbaek Strandvej 321

DK-2950 Vedbaek

Denmark

Attention: Nick Jensen

    0      $ 1,303,567.21        0      $ 0      $ 0      $ 0      $ 0      $
771,122.40      $ 532,444.81      $ 1,303,567.21     

GW Invest ApS

 

Virumgaardsvej 17A

DK-2830 Virum

Denmark

Attention: Mikael Konnerup

Email: mk@dico.dk

    0      $ 1,303,567.21        0      $ 0      $ 0      $ 0      $ 0      $
771,122.40      $ 532,444.81      $ 1,303,567.21     

Pierre McMaster

 

136 Fairways

Christchurch, Barbados

Email: pierre.mcmaster@gmail.com

    0      $ 701,803.76        0      $ 0      $ 0      $ 0      $ 0      $
415,130.52      $ 286,673.24      $ 701,803.76     

 

3



--------------------------------------------------------------------------------

SCHEDULE OF LOAN AGREEMENTS

1. Loan Agreement, dated as of August 19, 2009, by and between EAS Series C
Investments, L.P. (as Lender) and Dialogic Corporation (as Borrower). As of
April 10, 2012, the outstanding principal amount of the loan pursuant to such
agreement is $334,468.57 and the accrued and unpaid interest on such loan is
$230,910.14.

2. Loan Agreement, dated as of August 19, 2009, by and between Special Value
Expansion Fund, LLC (as Lender) and Dialogic Corporation (as Borrower). As of
April 10, 2012, the outstanding principal amount of the loan pursuant to such
agreement is $76,604.18 and the accrued and unpaid interest on such loan is
$52,893.68.

3. Loan Agreement, dated as of August 19, 2009, by and between Special Value
Opportunities Fund, LLC (as Lender) and Dialogic Corporation (as Borrower). As
of April 10, 2012, the outstanding principal amount of the loan pursuant to such
agreement is $181,551.93 and the accrued and unpaid interest on such loan is
$125,358.03.

4. Loan Agreement, dated as of August 19, 2009, by and between Investcorp
International Inc. (as Lender) and Dialogic Corporation (as Borrower). As of
April 10, 2012, the outstanding principal amount of the loan pursuant to such
agreement is $450,000 and the accrued and unpaid interest on such loan is
$310,716.12.

5. Loan Agreement, dated as of August 19, 2009, by and between DialMiNi ApS (as
Lender) and Dialogic Corporation (as Borrower). As of April 10, 2012, the
outstanding principal amount of the loan pursuant to such agreement is
$1,542,244.80 and the accrued and unpaid interest on such loan is $1,064,889.62.
This Loan Agreement was assigned by DialMiNi ApS to ApS KBUS 17 nr.
2101CVR-No. 26 77 54 77 and GW Invest ApS in equal shares.

6. Loan Agreement, dated as of August 19, 2009, by and between Pierre McMaster
(as Lender) and Dialogic Corporation (as Borrower). As of April 10, 2012, the
outstanding principal amount of the loan pursuant to such agreement is
$415,130.52 and the accrued and unpaid interest on such loan is $286,673.24.

*****